19-36300-cgm          Doc 934       Filed 08/06/20 Entered 08/06/20 20:55:42                   Main Document
                                                Pg 1 of 42



Steven J. Reisman
James V. Drew
KATTEN MUCHIN ROSENMAN LLP
575 Madison Avenue
New York, NY 10022
Telephone:    (212) 940-8800
Facsimile:    (212) 940-8776
Email: sreisman@katten.com
Email: james.drew@katten.com

Counsel for the Wind Down Debtors

UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                                      )
    In re:                                                            )   Chapter 11
                                                                      )
    BARNEYS NEW YORK, INC., et al.,1                                  )   Case No. 19-36300 (CGM)
                                                                      )
                                     Debtors.                         )   (Jointly Administered)
                                                                      )

                DEBTORS’ EIGHTH OMNIBUS OBJECTION TO CERTAIN CLAIMS
              (INSUFFICIENTLY DOCUMENTED CLAIMS, NO LIABILITY CLAIMS,
             IMPROPERLY CLASSIFIED CLAIMS, BOOKS AND RECORDS CLAIMS,
                   MULTIPLE DEBTOR CLAIMS AND DUPLICATE CLAIMS)

    THIS OBJECTION SEEKS TO DISALLOW AND EXPUNGE, RECLASSIFY, OR
    MODIFY CERTAIN FILED PROOFS OF CLAIM.

    CLAIMANTS RECEIVING THIS OBJECTION SHOULD LOCATE THEIR NAMES
    AND THEIR CLAIMS IDENTIFIED ON SCHEDULES 1–6 TO THE PROPOSED
    ORDER ATTACHED AS EXHIBIT B TO THIS OBJECTION.


             The above-captioned debtors and debtors in possession (collectively, the “Wind Down

Debtors”) file this omnibus objection (this “Objection”) with respect to each of the claims set forth


1
      The Wind Down Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
      identification number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc.
      (4434); BNY Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Wind Down
      Debtors’ service address is c/o Christopher A. Good, as Plan Administrator, M-III Advisory Partners, LP, 130
      West 42nd Street, 17th Floor, New York, NY 10036.
19-36300-cgm              Doc 934       Filed 08/06/20 Entered 08/06/20 20:55:42          Main Document
                                                    Pg 2 of 42



on Schedules 1–6 to Exhibit B attached hereto (each, a “Disputed Claim,” each claimant

thereunder, a “Claimant,” and collectively, the “Disputed Claims” and “Claimants,” respectively)

pursuant to section 502(b) of title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (as

amended, the “Bankruptcy Code”), Rule 3007 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), Rule 9013-1(b) of the Local Rules of the Bankruptcy Court for the

Southern District of New York (the “Local Rules”) and this Court’s Objection Procedures Order

(as defined herein). In support of this Objection, the Wind Down Debtors submit the declaration

of Christopher A. Good, a Director at M-III Advisors, LP, financial advisor to the Wind Down

Debtors        and        the    Plan    Administrator   (“M-III”),   attached   hereto   as   Exhibit A

(the “Good Declaration”).               In further support of this Objection, the Wind Down Debtors

respectfully state as follows.

                                                 Relief Requested

          1.          The Wind Down Debtors request entry of an order, substantially in the form

 attached hereto as Exhibit B (the “Proposed Order”), pursuant to section 502(b) of the

 Bankruptcy Code, Bankruptcy Rule 3007, and the Objection Procedures Order, disallowing and

 expunging, reclassifying, or modifying, as the case may be, the claims identified on:

                     a.         Schedule 1 to the Proposed Order because such claims fail to specify the
                                basis for the claim or provide sufficient supporting documentation in
                                support of such claim (the “Insufficiently Documented Claims”);

                     b.         Schedule 2 to the Proposed Order because such claims seek recovery of
                                certain amounts for which the Wind Down Debtors are not liable (the “No
                                Liability Claims”);

                     c.         Schedule 3 to the Proposed Order because such claims are improperly
                                classified (the “Improperly Classified Claims”);

                     d.         Schedule 4 to the Proposed Order because such claims are inconsistent with
                                the Wind Down Debtors’ books and records (the “Books and Records
                                Claims”);



                                                         2
19-36300-cgm        Doc 934    Filed 08/06/20 Entered 08/06/20 20:55:42               Main Document
                                           Pg 3 of 42



               e.      Schedule 5 to the Proposed Order because such claims are filed against
                       multiple Debtor entities, or are identical, separate claims filed against
                       different Wind Down Debtor entities (the “Multiple Debtor Claims”); and

               f.      Schedule 6 to the Proposed Order because they are duplicates of, amended
                       by, or superseded by, claims that have already been filed (the “Duplicate
                       Claims”).

                                      Jurisdiction and Venue

         2.    The United States Bankruptcy Court for the Southern District of New York

 (the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

 Amended Standing Order of Reference from the United States District Court for the Southern

 District of New York, dated January 31, 2012. The Wind Down Debtors confirm their consent,

 pursuant to Bankruptcy Rule 7008, to the entry of a final order by the Court in connection with

 this Objection to the extent that it is later determined that the Court, absent consent of the parties,

 cannot enter final orders or judgments in connection herewith consistent with Article III of the

 United States Constitution.

         3.    Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         4.    The statutory bases for the relief requested herein are sections 105(a), 502(b), 503,

 and 507 of the Bankruptcy Code, and Bankruptcy Rule 3007.

                                            Background

         5.    On August 6, 2019, each of the Wind Down Debtors filed a voluntary petition for

 relief under chapter 11 of the Bankruptcy Code. At the time of filing the petitions, the Wind

 Down Debtors were operating their businesses and managing their properties as debtors in

 possession pursuant to section 1107(a) and 1108 of the Bankruptcy Code. On August 7, 2019,

 the Court entered an order authorizing the joint administration and procedural consolidation of

 the chapter 11 cases pursuant to Bankruptcy Rule 1015(b) [Docket No. 41]. On August 15, 2019,

 the United States Trustee for the Southern District of New York (the “U.S. Trustee”) appointed


                                                   3
19-36300-cgm      Doc 934     Filed 08/06/20 Entered 08/06/20 20:55:42           Main Document
                                          Pg 4 of 42



 an official committee of unsecured creditors pursuant to section 1102 of the Bankruptcy Code

 (the “Committee”) [Docket No. 131].

         6.    On November 15, 2019, the Wind Down Debtors filed the Joint Chapter 11 Plan

 of Barneys New York, Inc. and its Debtor Affiliates [Docket No. 527] (the “Plan”), the Disclosure

 Statement for the Joint Chapter 11 Plan of Barneys New York, Inc. and its Debtor Affiliates

 [Docket No. 528], and the Debtors’ Motion for Entry of an Order Approving (I) the Adequacy of

 the Disclosure Statement; (II) Solicitation Notice Procedures; (III) Forms of Ballots and Notices

 in Connection Therewith; and (IV) Certain Dates with Respect Thereto [Docket No. 529]. The

 Wind Down Debtors filed revised versions of their Disclosure Statement on December 9, 2019

 [Docket No. 579], December 16, 2019 [Docket No. 596] and December 18, 2019 [Docket No.

 611]. The Court entered the Order Approving (I) the Adequacy of the Disclosure Statement;

 (II) Solicitation and Notice Procedures; (III) Forms of Ballots and Notices in Connection

 Therewith; and (IV) Certain Dates with Respect Thereto [Docket No. 612] on December 19,

 2019.

         7.    Following the Wind Down Debtors’ Confirmation Hearing on February 4, 2020,

 the Court entered Findings of Fact, Conclusions of Law, and Order Confirming the Joint Chapter

 11 Plan of Barneys New York, Inc. and its Debtor Affiliates [Docket No. 789] (the “Confirmation

 Order”), on February 5, 2020. The Effective Date of the Plan occurred on February 11, 2020.

 [Docket. No. 797].

                              The Claims Reconciliation Process

         8.     On September 4, 2019, the Court entered an Order (A) Setting Bar Date for

 Submitting Proofs of Claim, (B) Approving Procedures for Submitting Proofs of Claim,

 (C) Approving Notice Thereof, and (D) Granting Related Relief [Docket No. 214]

 (the “Bar Date Order”) establishing certain dates and deadlines for filing proofs of claim


                                                4
19-36300-cgm      Doc 934      Filed 08/06/20 Entered 08/06/20 20:55:42              Main Document
                                           Pg 5 of 42



 (collectively, “Proofs of Claims”) in these chapter 11 cases. Among other things, the Bar Date

 Order established the following deadlines: (a) 11:59 p.m., prevailing Eastern Time, on the date

 that was twenty-eight days following completion of service of the Bar Date Notice (as defined in

 the Bar Date Order) as set forth therein, i.e., October 17, 2019 (the “General Claims Bar Date”)

 as the last date and time for certain creditors (including, without limitation, individuals,

 partnerships, corporations, joint ventures, and trusts), other than governmental units, to file Proofs

 of Claims based on prepetition claims, including claims arising under section 503(b)(9) of the

 Bankruptcy Code, against any Debtor; (b) for parties with scheduled pre-petition claims that were

 later amended by the Wind Down Debtors, the later of (i) the General Claims Bar Date or

 (ii) 11:59 p.m., prevailing Eastern Time, on the date that is thirty-five days after the date on which

 the Wind Down Debtors provide notice of an amendment, as the last date and time for such parties

 to file Proofs of Claims against any Debtor (the “Supplemental Bar Date”); and (c) February 3,

 2020, at 11:59 p.m., prevailing Eastern Time, as the last date and time for government units to

 file Proofs of Claims based on pre-petition claims against any Debtor (the “Pre-Petition

 Government Claims Bar Date”).

        9.      On September 17, 2019, the Wind Down Debtors filed their Statements of

 Financial Affairs and Schedules of Assets and Liabilities (collectively, the “Schedules”), as

 required by section 521 of the Bankruptcy Code pursuant to Bankruptcy Rule 1007 and the Order

 (I) Extending Time to File Schedules of Assets and Liabilities, Schedules of Current Income and

 Expenditures, Schedules of Executory Contracts and Unexpired Leases, and Statements of

 Financial Affairs and (II) Granting Related Relief [Docket No. 48].

        10.     On November 25, 2019, the Court entered an Order (I) Setting a Bar Date for

 Filing Proofs of Administrative Claims Against Certain Debtors, (II) Establishing Administrative




                                                  5
19-36300-cgm       Doc 934     Filed 08/06/20 Entered 08/06/20 20:55:42               Main Document
                                           Pg 6 of 42



 Claims Procedures, (III) Approving the Form and Manner of Filing Proofs of Administrative

 Claims, (IV) Approving Notice of the Administrative Claims Bar Date, and (V) Granting Related

 Relief [Docket No. 551] (the “Administrative Claims Bar Date Order”) establishing certain dates,

 deadlines, and procedures for filing proofs of administrative claims (collectively, “Proofs of

 Administrative Claim”) in these chapter 11 cases. Among other things, the Administrative

 Claims Bar Date Order established: January 10, 2020, at 4:00 p.m., prevailing Eastern Time, as

 the last date and time for certain creditors (including, without limitation, individuals, partnerships,

 joint ventures, and trusts) to file Proofs of Administrative Claims (such date, the “Administrative

 Claims Bar Date”) based on claims entitled to administrative priority (other than claims arising

 under section 503(b)(9) of the Bankruptcy Code) (each, an “Administrative Claim”) arising on or

 prior to December 15, 2019 at 11:59 p.m., prevailing Eastern Time.

         11.     As part of the Plan, the Court established certain dates, deadlines, and procedures

 for filing additional Proofs of Administrative Claim. Among other things, the Plan established

 the following additional deadlines: (a) 30 days after the Confirmation Date, i.e., March 6, 2020,

 to file Proofs of Administrative Claim based on claims entitled to administrative priority arising

 between December 16, 2019 and February 5, 2020 (the “Pre-Confirmation Claims Bar Date”),

 and (b) 30 days after the Effective Date, i.e., March 12, 2020, to file Proofs of Administrative

 Claim based on claims entitled to administrative priority arising after the Confirmation Date (the

 “Post-Confirmation Claims Bar Date,” and together with the General Claims Bar Date,

 Supplemental Claims Bar Date, Pre-Petition Government Claims Bar Date, Administrative

 Claims Bar Date, and Pre-Confirmation Claims Bar Date, the “Bar Dates”). See Plan Art. I(A)(2).

         12.     Due to the large volume of claims in these cases, the Court authorized the Wind

 Down Debtors to file omnibus objections to certain claims in accordance with the procedures set




                                                   6
19-36300-cgm          Doc 934       Filed 08/06/20 Entered 08/06/20 20:55:42                 Main Document
                                                Pg 7 of 42



    forth in the Order (I) Approving (A) Omnibus Claims Objection Procedures and (B) Omnibus

    Claims Satisfaction Procedures, (II) Authorizing the Debtors to File Substantive Omnibus

    Objections to Claims Pursuant to Bankruptcy Rule 3007(c), (d), and (III) Waiving the

    Requirement of Bankruptcy Rule 3007(e)(6) [Docket No. 665] (such procedures thereunder,

    the “Objection Procedures Order”), entered by the Court on January 15, 2020.2

           13.     Following a thorough review of the Proofs of Claim and Proofs of Administrative

    Claim by M-III, the Wind Down Debtors have determined that the Disputed Claims should be

    disallowed and expunged, reclassified, or modified, as the case may be, for the reasons described

    herein and on Schedules 1–6 to the Proposed Order. To ease the administrative burden on the

    Court and the Wind Down Debtors’ estates during the claims reconciliation process, the Wind

    Down Debtors submit this Objection in an omnibus fashion, in accordance with the Bankruptcy

    Rules and the Objection Procedures Order. If the Disputed Claims are not disallowed and

    expunged, reclassified, or modified, as applicable, the potential exists for the relevant Claimants

    to receive an unwarranted recovery against the Wind Down Debtors, to the detriment of other

    similarly-situated creditors. Accordingly, the Wind Down Debtors seek the entry of the Proposed

    Order disallowing and expunging, reclassifying, or modifying, as the case may be, the Disputed

    Claims.

           14.      Pursuant to Bankruptcy Rule 3007 and the Objection Procedures Order, the Wind

    Down Debtors file this Objection to the Disputed Claims on the grounds set forth herein and in

    Schedules 1–6 to the Proposed Order.3 The Wind Down Debtors and their advisors have



2
      Capitalized terms used but not defined herein shall have the meanings given to such terms in the Objection
      Procedures Order.

3
      See Fed. R. Bankr. P. 3007(d)(1)–(8); Objection Procedures Order ¶ 1.



                                                         7
19-36300-cgm         Doc 934   Filed 08/06/20 Entered 08/06/20 20:55:42              Main Document
                                           Pg 8 of 42



 reviewed the Proofs of Claim and Proofs of Administrative Claim filed in these chapter 11 Cases

 and have identified the Disputed Claims that are subject to this Objection. After reviewing the

 Disputed Claims, the Wind Down Debtors do not believe that such amounts accurately represent

 the potential liability, if any, of the Wind Down Debtors or their estates for the Disputed Claims

 asserted therein.

                                             Objection

        15.     Pursuant to section 502(a) of the Bankruptcy Code, a proof of claim filed under

 section 501 of the Bankruptcy Code is deemed allowed unless a party in interest objects. 11

 U.S.C. § 502(a). Once a party in interest objects, the claimant has the burden to demonstrate the

 validity of the claim. See, e.g., Residential Capital, LLC, 2016 WL 796860, at *9 (S.D.N.Y. Feb.

 22, 2016).

        16.     Section 503(b) of the Bankruptcy Code provides special priority for “actual,

 necessary costs and expenses of preserving the estate, including wages, salaries, or commission

 for services rendered after the commencement of the case.” 11 U.S.C. § 503(b)(1)(A). This

 priority is meant to facilitate a debtor’s reorganization efforts and encourage third parties that

 would otherwise be reluctant to transact business with the debtor in possession. See, Trs. of

 Amalgamated Ins. Fund v. McFarlin’s Inc., 789 F.2d 98, 101 (2d Cir. 1986) (“Congress granted

 priority to administrative expenses in order to facilitate the efforts of the trustee or debtor in

 possession to rehabilitate the business for the benefit of all the estate’s creditors.”); In re Old

 Carco LLC, 424 B.R. 633, 641–42 (Bankr. S.D.N.Y. 2010) (“Administrative expenses are

 afforded this priority to facilitate the reorganization effort by encouraging third parties, who might

 otherwise be reluctant to deal with a debtor-in-possession, to transact such business. Absent this

 incentive, third parties would refrain from dealing with the debtor-in-possession, thereby




                                                  8
19-36300-cgm       Doc 934       Filed 08/06/20 Entered 08/06/20 20:55:42          Main Document
                                             Pg 9 of 42



 inhibiting the reorganization effort and harming pre-petition creditors.”) (citations omitted); see

 also In re ASARCO LLC, 441 B.R. 813, 824 (S.D. Tex. 2010), aff'd, In re ASARCO, L.L.C.,

 650 F.3d 593 (5th Cir. 2011) (“The award of administrative expenses for ‘actual and necessary’

 costs . . . provides ‘third parties who lend goods or services necessary to the successful

 reorganization of the debtor’s estate’ with priority claims over those of unsecured creditors.”)

 (internal citations omitted).

        17.     Not all of a debtor’s postpetition expenses or obligations warrant administrative

 priority; rather, administrative priority applies only to a select subset of a debtor’s overall

 expenses, and such expenses must be both “actual” and “necessary.”                  See 11 U.S.C.

 § 503(b)(1)(A).    In the Second Circuit, this means that “[a]n expense will be accorded

 administrative status: (1) if it arises out of a transaction between the creditor and the bankrupt’s

 trustee or debtor-in-possession; and (2) only to the extent that the consideration supporting the

 claimant’s right to payment was both supplied to and beneficial to the debtor-in-possession in the

 operation of the business.” In re Enron Corp., 279 B.R. 695, 705-6 (Bankr. S.D.N.Y. 2002)

 (citing Trs. of Amalgamated Ins. Fund, 789 F.2d at 101); accord Food Employers Labor Relations

 Associated v. Great Atlantic & Pacific Tea Company, 620 F. App’x 31, 33 (2d Cir. 2015)

 (summary order); In re A.C.E. Elevator Co., Inc., 347 B.R. 472, 480 (Bankr. S.D.N.Y. 2006).

        18.     Courts in this circuit and elsewhere have consistently construed section

 503(b)(1)(A) narrowly, holding that claims are entitled to administrative priority under the statute

 only to the extent that the consideration underlying the claim provided a “concrete, discernible

 benefit” to the debtor’s estate. See, e.g., In re CIS Corp., 142 B.R. 640, 644 (S.D.N.Y. 1992)

 (denying request to grant administrative priority to claims because the claimant failed to

 demonstrate that the estate derived any “concrete, discernible benefit”); In re Enron Corp., 279




                                                 9
19-36300-cgm       Doc 934      Filed 08/06/20 Entered 08/06/20 20:55:42              Main Document
                                           Pg 10 of 42



 B.R. at 705 (“The focus on allowance of a priority is to prevent unjust enrichment of the estate,

 not to compensate the creditor for its loss. Thus, a court looks to the actual benefit to the estate,

 not the loss sustained by a creditor.”); Toma Steel Supply, Inc. v. TransAmerican Nat. Gas Corp.

 (In re TransAmerican Nat. Gas Corp.), 978 F.2d 1409, 1416 (5th Cir. 1992) (“The words ‘actual’

 and ‘necessary’ have been construed narrowly: the debt must benefit [the] estate and its

 creditors.”) (internal citations omitted).

         19.     A claimant seeking relief under section 503(b)(1)(A) bears a “heavy burden” of

 demonstrating that its claim is entitled to administrative priority. In re Bernard Techs., 342 B.R.

 174, 177 (Bankr. D. Del. 2006); see also In re Drexel Burnham Lambert Grp. Inc., 134 B.R. 482,

 489 (Bankr. S.D.N.Y. 1991) (“The burden of establishing entitlement to priority rests with the

 claimant and ‘should only be granted under extraordinary circumstances, to wit, when the parties

 seeking priority have sustained their burden of demonstrating that their services are actual and

 necessary to preserve the estate.’”) (quoting In re Amfesco Indus., Inc., 81 B.R. 777, 785 (Bankr.

 E.D.N.Y. 1988); In re Kollel Mateh Efraim, LLC, 456 B.R. 185, 194 (S.D.N.Y. 2011) (“The

 claimant must carry the burden of proving entitlement to an administrative claim by showing that

 the expense. . . was a necessary expense. . . [and] directly and substantially benefitted the estate.”)

 (internal quotations omitted); In re Chateaugay Corp., 102 B.R. 335, 353–54 (Bankr. S.D.N.Y.

 1989) (explaining that, for equitable considerations between parties, priorities are to be narrowly

 construed, and “if one claimant is to be preferred over others, the purpose should be clear”)

 (internal quotations and citations omitted).

        A.      Insufficiently Documented Claims

         20.     As set forth in more detail on Schedule 1 to the Proposed Order, the Wind Down

 Debtors object to the Insufficiently Documented Claims because the Wind Down Debtors have

 determined that the Insufficiently Documented Claims fail to specify the basis for the claim or


                                                  10
19-36300-cgm          Doc 934       Filed 08/06/20 Entered 08/06/20 20:55:42           Main Document
                                               Pg 11 of 42



    provide sufficient supporting documentation in support of such claim.4 Accordingly, the Wind

    Down Debtors request that the Court disallow and expunge the Insufficiently Documented Claims

    in their entirety from the Claims Register.

               i.      Insufficiently Documented Administrative Claims

            21.      Many of the Insufficiently Documented Claims are asserted as Administrative

    Claims against the Wind Down Debtors pursuant to section 503(b) of the Bankruptcy Code (the

    “Insufficiently Documented Administrative Claims”. As noted above, Section 502(a) of the

    Bankruptcy Code generally affords prima facie validity to proofs of claim filed pursuant to

    section 501 of the Bankruptcy Code. However, this presumption does not apply to claims asserted

    for administrative expenses under section 503(b) of the Bankruptcy Code. It has long been the

    case that an administrative claimant has the burden of proof of establishing their claim’s validity

    and worth. See Woods v. City Nat. Bank & Trust Co. of Chicago, 312 U.S. 262, 268 (1941);

    Matter of Cott Corp., 47 B.R. 487, 491 (Bankr. D. Conn. 1984) (“A priority claimant has the

    burden of proving that ‘those expenses incurred ... preserve the estate for the benefit of all

    creditors.’”    (quoting   In    re   O.P.M.   Leasing   Services,   Inc.,   23   B.R.   104,   121

    (Bankr.S.D.N.Y.1982); see also Matter of TransAmerican Nat. Gas Corp., 978 F.2d at 1416

    (finding that the burden of proof rests with the claimant, “[m]ere allegations, unsupported by

    evidence, are insufficient to rebut the movant’s prima facie case.”) (internal citations omitted);

    Woodburn Assocs. v. Kahn (In re Hemingway Transport, Inc.), 954 F.2d 1, 5 (1st Cir. 1992) (“The

    burden of proving entitlement to priority payment as an administrative expense . . . rests with the

    party requesting it.”) (internal citations omitted).




4
      See Objection Procedures Order ¶ 1(c).



                                                     11
19-36300-cgm        Doc 934     Filed 08/06/20 Entered 08/06/20 20:55:42           Main Document
                                           Pg 12 of 42



           22.     Accordingly, with respect to the Insufficiently Documented Administrative

 Claims, the Wind Down Debtors object on the basis that such asserted claims are Insufficiently

 Documented Claims because: (a) the relevant Proofs of Administrative Claim do not meet the

 burden of demonstrating, by a preponderance of the evidence, that such claims are entitled to

 priority treatment under section 503(b) of the Bankruptcy Code, or (b) the relevant Proofs of

 Administrative Claim do not comply with the procedures required under the Administrative Bar

 Date Order, such as by failing to be asserted via the Court-approved Proof of Administrative

 Claim Form (as defined in the Administrative Bar Date Order).

             ii.     Other Insufficiently Documented Claims

           23.     The remainder of the Insufficiently Documented Claims are similarly deficient in

 that they provide no evidence as to the validity of the claim (the “Other Insufficiently Documented

 Claims”). As noted above, a proof of claim must “set forth the facts necessary to support the

 claim.”     In re Chain, 255 B.R. 278, 280 (Bankr. D. Conn. 2000) (citing COLLIER ON

 BANKRUPTCY ¶ 3001.09[1] (15th ed. rev. 2005)). If the proof of claim fails to set forth the

 necessary supporting facts, it is “not entitled to the presumption of prima facie validity, and the

 burdens of going forward and of proving its claims by a preponderance of the evidence are on the

 [claimant].” In re Marino, 90 B.R. 25, 28 (Bankr. D. Conn. 1988). Without providing sufficient

 information or documentation to allow the Wind Down Debtors to reconcile the proofs of claim,

 the Other Insufficiently Documented Claims fail to satisfy the requirements for a proof of claim.

 See In re 20/20 Sport, Inc., 200 B.R. 972, 978 (Bankr. S.D.N.Y 1996) (“In bankruptcy cases,

 courts have traditionally analogized a creditor’s claim to a civil complaint, [and] a trustee’s

 objection to an answer . . . .”).

           24.     The Other Insufficiently Documented Claims do not contain enough information

 to allow the Wind Down Debtors to determine from the proofs of claim themselves what amount,


                                                 12
19-36300-cgm      Doc 934     Filed 08/06/20 Entered 08/06/20 20:55:42            Main Document
                                         Pg 13 of 42



 if any, is valid and owed to the Claimants by the Wind Down Debtors. Accordingly, the Wind

 Down Debtors request that the Court disallow and expunge the Insufficiently Documented Claims

 in their entirety from the Claims Register as set forth on Schedule 1 of the Proposed Order.

       B.      No Liability Claims

        25.     The Wind Down Debtors object to the No Liability Claims for the reasons set forth

 below and in more detail on Schedule 2 to the Proposed Order. Many of the No Liability Claims

 are asserted as Administrative Claims or Priority Claims against the Wind Down Debtors.

 However, the No Liability Claims—including those asserted as “actual, necessary costs and

 expenses of preserving the estate” pursuant to section 503(b) of the Bankruptcy Code—seek

 recovery of certain amounts for which the Wind Down Debtors are not liable. For example, the

 Wind Down Debtors believe they may have valid defenses, such as setoff, that would reduce or

 fully offset certain of the No Liability Claims, and other of the No Liability Claims demand

 payment for which the Wind Down Debtors are not liable in any event. Accordingly, to prevent

 an unwarranted recovery by the Claimants asserting the No Liability Claims to the detriment of

 other creditors, the Wind Down Debtors respectfully request entry of an order disallowing and

 expunging the No Liability Claims in their entirety from the Claims Register.

               i. The Wind Down Debtors Have No Liability For the Claims Related to
                  Unused Gift Cards or Merchandise Returns.

        26.     Certain of the No Liability Claims are based on unused gift cards (collectively, the

 “Gift Card Claims”) or returned merchandise (collectively, the “Returned Merchandise Claims”).

 Pursuant to the card services agreement (the “CardFact Agreement”) between the Debtors and

 CardFact XXXII (“CardFact”), CardFact assumed liability to consumers for all gift cards,

 including liability for any unredeemed gift cards. See CardFact Agreement §§ 1.01, 3.05. The

 gift cards properly and adequately disclaimed this fact. Moreover, per this Court’s Order



                                                13
19-36300-cgm      Doc 934     Filed 08/06/20 Entered 08/06/20 20:55:42            Main Document
                                         Pg 14 of 42



 Authorizing (I) Entry Into and Performance Under the Asset Purchase Agreement and Agency

 Agreement, (II) Sale of the Debtors' Assets, and (III) Granting Related Relief [Docket No. 494]

 (the “Sale Order”), the Debtors were required to honor gift cards only for a period of seven days

 following the commencement of the store closing sales. Sale Order ¶ 49. Accordingly, the Wind

 Down Debtors have no liability on account of the Gift Card Claims.

        27.     The Wind Down Debtors likewise have no liability on the Returned Merchandise

 Claims. The Sale Order only required that the Debtors and their agents accept merchandise

 returns seven days from and including the closing date.         Sale Order ¶ 50.     Further, the

 Confirmation Order provided that customers would be able to apply to have their returned

 merchandise sent to them at their election, and the failure to make such an election would result

 in the Claimants being “forever barred, estopped, and enjoined from (a) asserting such Returned

 Merchandise Claim against the Debtors and their chapter 11 estates or their property and (b)

 participating in any distribution in the Chapter 11 Cases on account of such Returned Merchandise

 Claim.” Confirmation Order ¶ 98.

        28.     Thus, the Gift Card Claims and the Returned Merchandise Claims should be

 disallowed and expunged in their entirety.

       C.      Improperly Classified Claims

        29.     As set forth in more detail on Schedule 3 to the Proposed Order, the Wind Down

 Debtors object to such Improperly Classified Claims because the Wind Down Debtors have

 determined that these claims assert a priority that is not reflected on the Wind Down Debtors’

 books and records or assert a priority that is not supported under the Bankruptcy Code. Failure

 to reclassify, or modify, as the case may be, the Improperly Classified Claims could result in the

 relevant Claimant receiving an unwarranted recovery against the Wind Down Debtors.

 Accordingly, the Wind Down Debtors respectfully request entry of an order reclassifying or


                                                14
19-36300-cgm      Doc 934     Filed 08/06/20 Entered 08/06/20 20:55:42            Main Document
                                         Pg 15 of 42



 modifying the Improperly Classified Claims with the priority identified in the column labeled

 “Proposed Claim Amounts,” as applicable, on Schedule 3 to the Proposed Order.

               i. The False Priority Claims Must Be Reclassified to Prevent Unwarranted
                  Recoveries.

        30.     Certain of the Improperly Classified Claims stem from invoices that relate to

 goods delivered more than twenty days prior to the Petition Date or for pre-petition services (the

 “False Priority Claims”). The Wind Down Debtors have thoroughly reviewed their books and

 records along with the False Priority Claims and any documents filed in support therewith, and

 have determined that the False Priority Claims should be reclassified as general unsecured claims

 as the False Priority Claims were on account of goods sold and delivered to the Wind Down

 Debtors more than 20 days before the Petition Date or for pre-petition services. Therefore, none

 of the False Priority Claims are entitled to priority status under section 503 of the Bankruptcy

 Code and should be reclassified as general unsecured claims. The Wind Down Debtors reserve

 the right to further object to the False Priority Claims on any applicable grounds. Failure to

 reclassify or modify the False Priority Claims could result in the Claimants receiving an improper

 recovery on account of their False Priority Claims, to the detriment of the Wind Down Debtors’

 other similarly situated creditors. Therefore, the Wind Debtors seek entry of the Proposed Order

 reclassifying or modifying the False Priority Claims as general unsecured claims, as set forth on

 Schedule 3 to the Proposed Order.

               ii. The Gift Card Claims and Returned Merchandise Claims Are Not Entitled
                   to Any Priority.

        31.     Even if the Wind Down Debtors are liable on account of the Gift Card Claims and

 Returned Merchandise Claims, such claims are improperly classified and should be reclassified

 as general unsecured claims. The Gift Card Claims are, at best, general unsecured claims not

 entitled to any administrative or other priority. See In re City Sports Inc., 554 B.R. 329, 333


                                                15
19-36300-cgm       Doc 934     Filed 08/06/20 Entered 08/06/20 20:55:42               Main Document
                                          Pg 16 of 42



 (Bankr. D. Del. 2016) (“[T]he plain words of the [Bankruptcy Code], as well as its legislative

 history, show that gift card holders are not one of the select group of claimants who receive

 priority . . . ”). In reaching this conclusion, courts have recognized, among other things, the limits

 of the transaction, noting that the “purchase of a gift card is a short transaction, without a temporal

 relationship . . . Whether the consumer uses the gift card in a future transaction, or gives the card

 to another party and that party uses it in a future transaction, is beyond the scope of the inquiry.”

 Id. at 335-36. Accordingly, the receipt of the gift card by the purchaser completes the transaction,

 and did not provide any further concrete benefit to the Wind Down Debtors’ estates.

         32.     Thus, to the extent the Wind Down Debtors have any liability on account of the

 Gift Card Claims, such claims are Improperly Classified Claims and are not entitled to any priority

 treatment.

         33.     The Returned Merchandise Claims likewise are not entitled to any priority

 treatment. See In re City Sports, Inc., 554 B.R. 329, 342 (Bankr. D. Del. 2016) (“The [House of

 Representatives] Report excluded other consumer categories that had been under discussion, such

 as consumers who returned merchandise or held gift cards. The implication of this omission is

 that Congress decided not to provide priority status to gift card holders.”).

         34.     For the foregoing reasons, the Wind Down Debtors respectfully request that the

 Court enter the Proposed Order disallowing and expunging the Gift Card Clams and the Returned

 Merchandise Claims in their entirety from the Claims Register or, in the alternative, reclassifying

 all such claims as general unsecured claims.

       D.      Books and Records Claims

         35.     As set forth in more detail on Schedule 4 to the Proposed Order, the Wind Down

 Debtors object to the Books and Records Claims because the Wind Down Debtors have

 determined that the Books and Records Claims are inconsistent with the Wind Down Debtors’


                                                  16
19-36300-cgm          Doc 934        Filed 08/06/20 Entered 08/06/20 20:55:42        Main Document
                                                Pg 17 of 42



    books and records.5 Accordingly, the Wind Down Debtors request that the Court reduce or

    disallow and expunge, as the case may be, the Books and Records Claims from the Claims

    Register as set forth on Schedule 4.

          E.       Multiple Debtor Claims

           36.      As set forth in more detail on Schedule 5 to the Proposed Order, the Wind Down

    Debtors object to the Multiple Debtor Claims because the Multiple Debtor Claims are improperly

    filed.6 Accordingly, the Wind Down Debtors request that the Court disallow and expunge or

    reduce the Multiple Debtor Claims from the Claims Register, leaving only a single claim against

    one of the Wind Down Debtors, as set forth on Schedule 5.

          F.       Duplicate Claims

           37.      As set forth in more detail on Schedule 6 to the Proposed Order, the Wind Down

    Debtors object to the Duplicate Claims because the Duplicate Claims are duplicates of, amended

    by, or superseded by, claims that have already been filed.7 Accordingly, the Wind Down Debtors

    request that the Court disallow and expunge the Duplicate Claims from the Claims Register,

    leaving only a single claim that has not been superseded, as set forth on Schedule 6.

                                               Reservation of Rights

           38.      Nothing contained herein is intended or should be construed as an admission as to

    the validity of any claim against the Wind Down Debtors, a waiver of the Wind Down Debtors’

    or any party in interest’s rights to dispute any claims, assert counterclaims, rights of offset or

    recoupment, defenses, object to claims (or other claims or causes of action of a Claimant) on any



5
      See Objection Procedures Order ¶ 1(a).

6
      See Objection Procedures Order ¶ 1(i).

7
      See Fed. R. Bankr. P. 3007(d)(1).



                                                        17
19-36300-cgm        Doc 934    Filed 08/06/20 Entered 08/06/20 20:55:42               Main Document
                                          Pg 18 of 42



 grounds not previously raised in an objection, unless the Bankruptcy Court has allowed a claim

 or ordered otherwise, or seek to estimate any claim at a later date, or an approval or assumption

 of any agreement, contract, or lease under section 365 of the Bankruptcy Code. The Wind Down

 Debtors expressly reserve their right to contest any claim related to the relief sought herein.

 Likewise, if the Court grants the relief sought herein, any payment made pursuant to an order of

 the Court is not intended to be nor should it be construed as an admission as to the validity of any

 claim or a waiver of the Wind Down Debtors’ or any party in interest’s rights to subsequently

 dispute and/or contest such claim.

        Compliance with the Objection Procedures Order and the Bankruptcy Rules

        39.     The Wind Down Debtors respectfully state that the content of this Objection is in

 full compliance with the Objection Procedures Order and the Bankruptcy Rules.

        40.     The Wind Down Debtors further respectfully state that notice and service of this

 Objection will be in full compliance with the Objection Procedures Order, the Bankruptcy Rules,

 and Local Rule 9013-(1)(b) for the following reasons:

               a.      This Objection will be filed with the Court and served upon (i) the affected

                       Claimant set forth on each Proof of Claim subject to this Objection or their

                       respective attorney of record, (ii) the U.S. Trustee, and (iii) parties that have

                       filed a request for service of papers under Bankruptcy Rule 2002; and

               b.      With respect to service on Claimants affected by this Objection, the Wind

                       Down Debtors will also serve each such Claimant with a customized

                       Objection Notice tailored, as appropriate, to address the particular creditor,

                       claim, and objection in accordance with the Objection Procedures Order.




                                                  18
19-36300-cgm       Doc 934     Filed 08/06/20 Entered 08/06/20 20:55:42              Main Document
                                          Pg 19 of 42



                                      Separate Contested Matter

          41.   To the extent that a response is filed regarding any Disputed Claim and the Wind

 Down Debtors are unable to resolve any such response, each such Disputed Claim, and the

 Objection as it pertains to such Disputed Claim, will constitute a separate contested matter as

 contemplated by Bankruptcy Rule 9014 and the Objection Procedures Order. Further, the Wind

 Down Debtors request that any order entered by the Court regarding an objection or other reply

 asserted in response to this Objection be deemed a separate order with respect to each Proof of

 Claim.

                                               Notice

          42.   Notice of this Objection will be provided in accordance with the Final Order

 Establishing    Certain    Notice,     Case   Management,      and    Administrative     Procedures

 [Docket No. 207] and the Objection Procedures Order. The Wind Down Debtors submit that, in

 light of the nature of the relief requested, no other or further notice need be given.

                                          No Prior Request

          43.   No prior request for the relief sought in this Objection has been made to this or any

 other court.

New York, NY                                    By: /s/ Steven J. Reisman
Dated: August 6, 2020                           Steven J. Reisman
                                                James V. Drew
                                                KATTEN MUCHIN ROSENMAN LLP
                                                575 Madison Avenue
                                                New York, NY 10022
                                                Telephone:    (212) 940-8800
                                                Facsimile:    (212) 940-8776
                                                Email: sreisman@katten.com
                                                Email: james.drew@katten.com

                                                Counsel for the Wind Down Debtors




                                                 19
19-36300-cgm   Doc 934   Filed 08/06/20 Entered 08/06/20 20:55:42   Main Document
                                    Pg 20 of 42



                                  EXHIBIT A

                                Good Declaration
19-36300-cgm           Doc 934        Filed 08/06/20 Entered 08/06/20 20:55:42                     Main Document
                                                 Pg 21 of 42




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
    BARNEYS NEW YORK, INC., et al.,1                                 ) Case No. 19-36300 (CGM)
                                                                     )
                                       Debtors.                      ) (Jointly Administered)
                                                                     )

                   DECLARATION OF CHRISTOPHER A. GOOD
      IN SUPPORT OF WIND DOWN DEBTORS’ OBJECTION TO CERTAIN CLAIMS

             I, Christopher A. Good, pursuant to 28 U.S.C. § 1746, hereby declare under penalty of

perjury as follows:

             1.      I submit this declaration in support of the Wind Down Debtors’ Eighth Omnibus

    Objection to Certain Claims (the “Objection”).2 I am a Director at M-III Advisors, LP (“M-III”)

    and have served as financial advisor to Barneys New York, Inc. and its affiliates since June 26,

    2019. I also serve as Plan Administrator for the Wind-Down Debtors. I have over 10 years of

    experience in financial restructuring, investment banking, private equity, interim management,

    turnaround, and management consulting across a wide variety of industries, including, but not

    limited to, the retail and real-estate industries.

             2.      The statements in this declaration are, except where specifically noted, based on

    my personal knowledge or opinion, on information that I have received from the Wind Down




1
       The Wind Down Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
       identification number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc.
       (4434); BNY Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Wind Down
       Debtors’ service address is c/o Christopher A. Good, as Plan Administrator, M-III Advisory Partners, LP, 130
       West 42nd Street, 17th Floor, New York, NY 10036.

2
       Capitalized terms used but not defined herein shall have the meanings given to such terms in the Objection.



                                                            1
19-36300-cgm      Doc 934     Filed 08/06/20 Entered 08/06/20 20:55:42            Main Document
                                         Pg 22 of 42



 Debtors’ employees or advisors, or employees of M-III working directly with me or under my

 supervision, direction, or control, or from the Wind Down Debtors’ books and records maintained

 in the ordinary course of their business. If I were called upon to testify, I could and would

 competently testify to the facts set forth herein on that basis. I am authorized to submit this

 declaration on behalf of the Wind Down Debtors.

        3.      I have reviewed the Disputed Claims and also reviewed and consulted with certain

 of the Wind Down Debtors’ current employees, advisors and professionals who have reviewed

 the Wind Down Debtors’ Schedules and/or books and records with respect to the Disputed

 Claims. For the reasons set forth in the Objection and Schedules 1–6 to the Proposed Order, I

 have determined that the Disputed Claims fail to comport with the Wind Down Debtors’ books

 and records and thus should not be allowed in the amounts asserted. I therefore believe the

 Disputed Claims should instead be disallowed and expunged, reclassified, or modified, consistent

 with the treatment for each such Disputed Claim set forth on Schedules 1–6 to the Proposed

 Order, which are more reflective of the Wind Down Debtors’ books and records.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

statements are true and correct to the best of my knowledge, information, and belief.

 Dated: August 6, 2020                              By: /s/ Christopher A. Good
 New York, NY                                       Christopher A. Good
                                                    Director
                                                    M-III Advisors, LP




                                                2
19-36300-cgm   Doc 934   Filed 08/06/20 Entered 08/06/20 20:55:42   Main Document
                                    Pg 23 of 42



                                   EXHIBIT B

                                 Proposed Order
19-36300-cgm          Doc 934        Filed 08/06/20 Entered 08/06/20 20:55:42                    Main Document
                                                Pg 24 of 42




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                    )
    In re:                                                          ) Chapter 11
                                                                    )
    BARNEYS NEW YORK, INC., et al.,1                                ) Case No. 19-36300 (CGM)
                                                                    )
                                      Debtors.                      ) (Jointly Administered)
                                                                    )

                     ORDER GRANTING WIND DOWN DEBTORS’ EIGHTH
                        OMNIBUS OBJECTION TO CERTAIN CLAIMS

             Upon the objection (the “Objection”)2 of the above-captioned debtors and debtors in

possession (collectively, the “Wind Down Debtors”) for entry of an order (this “Order”)

disallowing and expunging, reclassifying, or modifying each of the Disputed Claims, in

accordance with the treatment for each Disputed Claim as described in Schedules 1–6 to this

Order, all as more fully set forth in the Objection; and upon the Good Declaration filed in support

of the Objection; and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334 and the Amended Standing Order of Reference from the United States District Court for

the Southern District of New York, dated January 31, 2012; and this Court having the power to

enter a final order consistent with Article III of the United States Constitution; and this Court

having found that venue of this proceeding and the Objection in this district is proper pursuant to

28 U.S.C. §§ 1408 and 1409; and this Court having found that the Wind Down Debtors’ notice of

the Objection and opportunity for a hearing on the Objection were appropriate under the


1
      The Wind Down Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
      identification number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc.
      (4434); BNY Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Wind Down
      Debtors’ service address is c/o Christopher A. Good, as Plan Administrator, M-III Advisory Partners, LP, 130
      West 42nd Street, 17th Floor, New York, NY 10036.

2
      Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Objection.



                                                          1
19-36300-cgm      Doc 934      Filed 08/06/20 Entered 08/06/20 20:55:42             Main Document
                                          Pg 25 of 42



circumstances and no other notice need be provided; and this Court having reviewed the Objection

and having heard the statements in support of the relief requested therein at a hearing before this

Court (the “Hearing”), if any; and this Court having determined that the legal and factual bases set

forth in the Objection and at the Hearing, if any, establish just cause for the relief granted herein;

and upon all of the proceedings had before this Court; and after due deliberation and sufficient

cause appearing therefor, it is HEREBY ORDERED THAT:

        1.      The Objection is sustained as set forth herein.

        2.      Each Insufficiently Documented Claim identified on Schedule 1 attached hereto

 is disallowed and expunged in its entirety.

        3.      Each No Liability Claim identified on Schedule 2 attached hereto is disallowed

 and expunged in its entirety; provided, to the extent a Gift Card Claim or Returned Merchandise

 Claim is not disallowed and expunged in its entirety under this Order, such claim shall be an

 Improperly Classified Claim identified on Schedule 3 attached hereto.

        4.      Each Improperly Classified Claim identified on Schedule 3 to this Order is

 reclassified or modified, as the case may be; provided that the Wind Down Debtors reserve the

 right to later object to any such reclassified claim on any applicable grounds.

        5.      Each Books and Records Claim on Schedule 4 attached hereto is reduced and/or

 disallowed and expunged in its entirety.

        6.      Each Multiple Debtor Claim identified on Schedule 5 attached hereto is

 disallowed and expunged in its entirety, with only the claim identified under the column

 “Remaining Claim” surviving.




                                                  2
19-36300-cgm      Doc 934      Filed 08/06/20 Entered 08/06/20 20:55:42              Main Document
                                          Pg 26 of 42



        7.      Each Duplicate Claim identified on Schedule 6 attached hereto is disallowed and

 expunged in its entirety with only the claim identified under the column “Remaining Claim”

 surviving.

        8.      Notwithstanding the relief granted in this Order and any actions taken pursuant to

 such relief, nothing in this Order shall be deemed: (a) an admission as to the validity of any

 prepetition claim against a Debtor entity; (b) a waiver of any party’s right to dispute any

 prepetition claim on any grounds; (c) a promise or requirement to pay any prepetition claim;

 (d) an implication or admission that any particular claim is of a type specified or defined in the

 Objection or any order granting the relief requested by this Order as related to the Objection; (e) a

 request or authorization to assume any prepetition agreement, contract, or lease pursuant to

 section 365 of the Bankruptcy Code; or (f) a waiver of the Wind Down Debtors’ rights under the

 Bankruptcy Code or any other applicable law.

        9.      To the extent a response is filed regarding any Disputed Claim, each such Disputed

 Claim, and the Objection as it pertains to such Disputed Claim, will constitute a separate contested

 matter as contemplated by Bankruptcy Rule 9014 and the Objection Procedures Order. This

 Order will be deemed a separate order with respect to each Disputed Claim.

        10.     The Wind Down Debtors are authorized to take all actions necessary to effectuate

 the relief granted in this Order in accordance with the Objection.

        11.     Bankruptcy Management Solutions, Inc. (d/b/a Stretto), the claims agent retained

 in the Debtors’ Chapter 11 cases, is authorized and directed to update the claims register

 maintained in these Chapter 11 cases to reflect the relief granted in this Order.




                                                  3
19-36300-cgm      Doc 934     Filed 08/06/20 Entered 08/06/20 20:55:42             Main Document
                                         Pg 27 of 42



        12.     Notice of the Objection, as provided therein, shall be deemed good and sufficient

 notice of the Objection, and the requirements set forth in Rule 9013-1(b) of the Local Rules for

 the United States Bankruptcy Court for the Southern District of New York are satisfied.

        13.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

 are immediately effective and enforceable upon its entry.

        14.     This Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation, interpretation, and enforcement of this Order.

 New York, NY
 Dated: ___________, 2020

                                                     THE HONORABLE CECILIA G. MORRIS
                                                     UNITED STATES BANKRUPTCY JUDGE




                                                 4
19-36300-cgm   Doc 934   Filed 08/06/20 Entered 08/06/20 20:55:42   Main Document
                                    Pg 28 of 42



                                  SCHEDULES
                    19-36300-cgm           Doc 934      Filed 08/06/20 Entered 08/06/20 20:55:42                         Main Document
                                                                     Pg 29 of 42
                                                    Schedule 1 – Insufficiently Documented Claims


       Name of Claimant        Debtor Name          Claim #   Date Filed    Current Claim Amounts           Proposed Claim Amounts           Reason for Objection
1   AT&T CORP. ON          Barneys New York, Inc.    5141     1/10/2020      Administrative: $64,362.95                    Expunged   This claim fails to specify the
    BEHALF OF ITSELF AND                                                                Secured: $0.00                                basis for the claim or provide
    ITS AFFILIATES                                                                        Priority: $0.00                             sufficient supporting
                                                                             General Unsecured: $0.00                                 documentation in support of such
                                                                                      Total: $64,362.95                               claim. See paragraphs 20-24.


    TOTALS                                                                                   $64,362.95                       $0.00




                                                                           Page 1 of 1
                      19-36300-cgm         Doc 934         Filed 08/06/20 Entered 08/06/20 20:55:42                    Main Document
                                                                      Pg 30 of 42
                                                             Schedule 2 - No Liability Claims


      Name of Claimant        Debtor Name          Claim #   Date Filed   Current Claim Amounts           Proposed Claim Amounts           Reason for Objection
1   ADAM KOHN             Barneys New York, Inc.    5844      3/5/2020      Administrative: $2,116.37                    Expunged   Per the Sale Order and the
                                                                                      Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                        Priority: $0.00                             Debtors are not liable for claims with
                                                                           General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                     Total: $2,116.37                               See paragraphs 26-28.
2   ADAM YOELIN           Barneys New York, Inc.    2996     12/2/2019      Administrative: $1,000.00                   Expunged    Per the Sale Order and CardFact
                                                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                        Priority: $0.00                             are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                     Total: $1,000.00                               See paragraphs 26-28.
3   ALEXANDRA COOPER      Barneys New York, Inc.    4872     12/31/2019        Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                                                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                        Priority: $0.00                             are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                          Total: $0.00                              See paragraphs 26-28.
4   ALIZA LIFSHITZ-       Barneys New York, Inc.    2543     11/25/2019        Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
    KRAVETZ                                                                           Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                       Priority: $25.00                             are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                         Total: $25.00                              See paragraphs 26-28.
5   ALLISON WADE          Barneys New York, Inc.    5140     1/10/2020      Administrative: $1,079.58                   Expunged    Per the Sale Order and CardFact
                                                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                        Priority: $0.00                             are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                     Total: $1,079.58                               See paragraphs 26-28.
6   BARBARA R. KAPLAN     Barneys New York, Inc.    4310     12/19/2019     Administrative: $6,932.92                   Expunged    Per the Sale Order and the
                                                                                      Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                        Priority: $0.00                             Debtors are not liable for claims with
                                                                           General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                     Total: $6,932.92                               See paragraphs 26-28.
7   COPLEY PLACE          Barneys New York, Inc.    5815      3/4/2020      Administrative: $2,538.28                   Expunged    Per the Sale Order and the
    ASSOCIATES, LLC                                                                   Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                        Priority: $0.00                             Debtors are not liable for claims with
                                                                           General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                     Total: $2,538.28                               See paragraphs 26-28.
8   HAYNES AND BOONE,     Barney's, Inc.            725      1/10/2020     Administrative: $47,168.05                   Expunged    This is a claim for services
    LLP                                                                               Secured: $0.00                                performed that the Wind Down
                                                                                        Priority: $0.00                             Debtors do not owe. See paragraph
                                                                           General Unsecured: $0.00                                 25.
                                                                                    Total: $47,168.05
9   JENNIFER M. TYLER     Barneys New York, Inc.    4163     12/16/2019        Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                                                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                       Priority: $92.00                             are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                         Total: $92.00                              See paragraphs 26-28.




                                                                          Page 1 of 3
                         19-36300-cgm        Doc 934          Filed 08/06/20 Entered 08/06/20 20:55:42                     Main Document
                                                                         Pg 31 of 42
                                                                Schedule 2 - No Liability Claims


       Name of Claimant          Debtor Name          Claim #   Date Filed    Current Claim Amounts           Proposed Claim Amounts           Reason for Objection
10   JON STEVENSON           Barneys New York, Inc.    5864      3/9/2020       Administrative: $1,592.82                    Expunged   Per the Sale Order and the
                                                                                          Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                            Priority: $0.00                             Debtors are not liable for claims with
                                                                               General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                         Total: $1,592.82                               See paragraphs 26-28.
11   JONATHAN DEROSA         Barneys New York, Inc.    3028     12/2/2019           Administrative: $0.00                   Expunged    Per the Sale Order and CardFact
                                                                                          Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                        Priority: $816.16                               are not liable for claims with respect
                                                                             General Unsecured: $816.16                                 to unused gift cards or store credit.
                                                                                         Total: $1,632.32                               See paragraphs 26-28.
12   JOON KIM                Barneys New York, Inc.    5357     1/21/2020       Administrative: $1,500.00                   Expunged    Per the Sale Order and CardFact
                                                                                          Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                            Priority: $0.00                             are not liable for claims with respect
                                                                               General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                         Total: $1,500.00                               See paragraphs 26-28.
13   LINDA LEE               Barneys New York, Inc.    2346     11/22/2019          Administrative: $0.00                   Expunged    Per the Sale Order and CardFact
                                                                                          Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                        Priority: $500.00                               are not liable for claims with respect
                                                                               General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                           Total: $500.00                               See paragraphs 26-28.
14   MARCUS LEVY             Barneys New York, Inc.    3110     12/2/2019           Administrative: $0.00                   Expunged    Per the Sale Order and CardFact
                                                                                          Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                      Priority: $1,000.00                               are not liable for claims with respect
                                                                               General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                         Total: $1,000.00                               See paragraphs 26-28.
15   MICHAEL A. ROGERS       Barneys New York, Inc.    2490     11/25/2019          Administrative: $0.00                   Expunged    Per the Sale Order and CardFact
                                                                                          Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                        Priority: $242.55                               are not liable for claims with respect
                                                                               General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                           Total: $242.55                               See paragraphs 26-28.
16   PATRICIA SULLIVAN       Barneys New York, Inc.    3023     12/2/2019        Administrative: $224.02                    Expunged    Per the Sale Order and CardFact
                                                                                          Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                        Priority: $224.02                               are not liable for claims with respect
                                                                               General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                           Total: $448.04                               See paragraphs 26-28.
17   RICHARD HOFFMAN         Barneys New York, Inc.    4300     12/18/2019          Administrative: $0.00                   Expunged    Per the Sale Order and CardFact
                                                                                          Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                        Priority: $163.65                               are not liable for claims with respect
                                                                               General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                           Total: $163.65                               See paragraphs 26-28.
18   STEVE LEE               Barneys New York, Inc.    5763     2/28/2020       Administrative: $2,000.00                   Expunged    Per the Sale Order and the
                                                                                          Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                            Priority: $0.00                             Debtors are not liable for claims with
                                                                               General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                         Total: $2,000.00                               See paragraphs 26-28.




                                                                             Page 2 of 3
                      19-36300-cgm        Doc 934          Filed 08/06/20 Entered 08/06/20 20:55:42                    Main Document
                                                                      Pg 32 of 42
                                                             Schedule 2 - No Liability Claims


       Name of Claimant       Debtor Name          Claim #   Date Filed   Current Claim Amounts           Proposed Claim Amounts           Reason for Objection
19   SUNG KIM             Barneys New York, Inc.    3612     12/9/2019         Administrative: $0.00                     Expunged   Per the Sale Order and CardFact
                                                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                     Priority: $597.59                              are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                       Total: $597.59                               See paragraphs 26-28.
20   TONG-TENG CHENG      Barneys New York, Inc.    4403     12/21/2019        Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                                                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                     Priority: $331.52                              are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                       Total: $331.52                               See paragraphs 26-28.
21   WEI SUN              Barneys New York, Inc.    2257     11/21/2019        Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                                                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                     Priority: $255.95                              are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                       Total: $255.95                               See paragraphs 26-28.
22   YOUNG WOO            Barneys New York, Inc.    5292     1/16/2020     Administrative: $30,000.00                   Expunged    This is a claim for goods sold or
                                                                                      Secured: $0.00                                services performed that the Wind
                                                                                        Priority: $0.00                             Down Debtors have no record of
                                                                           General Unsecured: $0.00                                 receiving. See paragraph 25.
                                                                                    Total: $30,000.00


     TOTALS                                                                              $101,216.64                        $0.00




                                                                          Page 3 of 3
                      19-36300-cgm        Doc 934      Filed 08/06/20 Entered 08/06/20 20:55:42                       Main Document
                                                                    Pg 33 of 42
                                                     Schedule 3 - Improperly Classified Claims


      Name of Claimant      Debtor Name      Claim #   Date Filed   Current Claim Amounts             Proposed Claim Amounts                 Reason for Objection
1   ABT SAS              Barney's, Inc.        605     12/13/2019      Administrative: $6,936.00               Administrative: $0.00   This is a claim for goods
                                                                                 Secured: $0.00                     Secured: $0.00     delivered more than twenty days
                                                                                   Priority: $0.00                   Priority: $0.00   prior to the Petition Date or for
                                                                      General Unsecured: $0.00        General Unsecured: $6,936.00     pre-petition services. See
                                                                                Total: $6,936.00                   Total: $6,936.00    paragraphs 29-30.
2   ADAM KOHN            Barneys New York,    5844      3/5/2020       Administrative: $2,116.37               Administrative: $0.00   This is a claim with respect to
                         Inc.                                                    Secured: $0.00                     Secured: $0.00     returned merchandise, which is
                                                                                   Priority: $0.00                   Priority: $0.00   properly classified as a general
                                                                      General Unsecured: $0.00        General Unsecured: $2,116.37     unsecured claim. See
                                                                                Total: $2,116.37                   Total: $2,116.37    paragraphs 31-34.
3   ADAM YOELIN          Barneys New York,    2996     12/2/2019       Administrative: $1,000.00               Administrative: $0.00   This is a claim with respect to
                         Inc.                                                    Secured: $0.00                     Secured: $0.00     unused gift cards or store credit,
                                                                                   Priority: $0.00                   Priority: $0.00   which is properly classified as a
                                                                      General Unsecured: $0.00        General Unsecured: $1,000.00     general unsecured claim. See
                                                                                Total: $1,000.00                   Total: $1,000.00    paragraphs 31-34.
4   ALEXANDRA            Barneys New York,    4872     12/31/2019          Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
    COOPER               Inc.                                                    Secured: $0.00                     Secured: $0.00     unused gift cards or store credit,
                                                                                   Priority: $0.00                   Priority: $0.00   which is properly classified as a
                                                                      General Unsecured: $0.00           General Unsecured: $0.00      general unsecured claim. See
                                                                                     Total: $0.00                       Total: $0.00   paragraphs 31-34.
5   ALIZA LIFSHITZ-      Barneys New York,    2543     11/25/2019          Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
    KRAVETZ              Inc.                                                    Secured: $0.00                     Secured: $0.00     unused gift cards or store credit,
                                                                                 Priority: $25.00                    Priority: $0.00   which is properly classified as a
                                                                      General Unsecured: $0.00          General Unsecured: $25.00      general unsecured claim. See
                                                                                   Total: $25.00                      Total: $25.00    paragraphs 31-34.
6   ALLISON WADE         Barneys New York,    5140     1/10/2020       Administrative: $1,079.58               Administrative: $0.00   This is a claim with respect to
                         Inc.                                                    Secured: $0.00                     Secured: $0.00     unused gift cards or store credit,
                                                                                   Priority: $0.00                   Priority: $0.00   which is properly classified as a
                                                                      General Unsecured: $0.00        General Unsecured: $1,079.58     general unsecured claim. See
                                                                                Total: $1,079.58                   Total: $1,079.58    paragraphs 31-34.
7   APEX TECHNOLOGY      Barney's, Inc.       611      12/13/2019    Administrative: $29,040.00           Administrative: $9,240.00    This is a claim for goods
    GROUP, INC                                                                   Secured: $0.00                     Secured: $0.00     delivered more than twenty days
                                                                                   Priority: $0.00                   Priority: $0.00   prior to the Petition Date or for
                                                                      General Unsecured: $0.00       General Unsecured: $19,800.00     pre-petition services. See
                                                                              Total: $29,040.00                   Total: $29,040.00    paragraphs 29-30.
8   BARBARA R. KAPLAN    Barneys New York,    4310     12/19/2019      Administrative: $6,932.92               Administrative: $0.00   This is a claim with respect to
                         Inc.                                                    Secured: $0.00                     Secured: $0.00     returned merchandise, which is
                                                                                   Priority: $0.00                   Priority: $0.00   properly classified as a general
                                                                      General Unsecured: $0.00        General Unsecured: $6,932.92     unsecured claim. See
                                                                                Total: $6,932.92                   Total: $6,932.92    paragraphs 31-34.
9   BARRETT SRL          Barney's, Inc.       216      10/1/2019     Administrative: $30,164.94                Administrative: $0.00   This is a claim for goods
                                                                                 Secured: $0.00                     Secured: $0.00     delivered more than twenty days
                                                                                   Priority: $0.00                   Priority: $0.00   prior to the Petition Date or for
                                                                    General Unsecured: $759.53       General Unsecured: $30,924.47     pre-petition services. See
                                                                              Total: $30,924.47                   Total: $30,924.47    paragraphs 29-30.




                                                                    Page 1 of 4
                      19-36300-cgm         Doc 934      Filed 08/06/20 Entered 08/06/20 20:55:42                          Main Document
                                                                     Pg 34 of 42
                                                      Schedule 3 - Improperly Classified Claims


       Name of Claimant        Debtor Name    Claim #   Date Filed      Current Claim Amounts            Proposed Claim Amounts                  Reason for Objection
10   COPLEY PLACE         Barneys New York,    5815      3/4/2020           Administrative: $2,538.28             Administrative: $0.00    This is a claim with respect to
     ASSOCIATES, LLC      Inc.                                                        Secured: $0.00                   Secured: $0.00      returned merchandise, which is
                                                                                        Priority: $0.00                  Priority: $0.00   properly classified as a general
                                                                           General Unsecured: $0.00      General Unsecured: $2,538.28      unsecured claim. See
                                                                                     Total: $2,538.28                 Total: $2,538.28     paragraphs 31-34.
11   DE FACTO, INC.       Barneys New York,    821      10/10/2019              Administrative: $0.00             Administrative: $0.00    This is a claim for goods
                          Inc.                                                        Secured: $0.00                   Secured: $0.00      delivered more than twenty days
                                                                                  Priority: $4,047.45                    Priority: $0.00   prior to the Petition Date or for
                                                                           General Unsecured: $0.00      General Unsecured: $4,047.45      pre-petition services. See
                                                                                     Total: $4,047.45                 Total: $4,047.45     paragraphs 29-30.
12   FORREST              Barneys New York,    3186     12/4/2019         Administrative: $22,921.92              Administrative: $0.00    This is a claim for goods
     SOLUTIONS, INC       Inc.                                                        Secured: $0.00                   Secured: $0.00      delivered more than twenty days
                                                                                        Priority: $0.00                  Priority: $0.00   prior to the Petition Date or for
                                                                           General Unsecured: $0.00     General Unsecured: $22,921.92      pre-petition services. See
                                                                                   Total: $22,921.92                 Total: $22,921.92     paragraphs 29-30.
13   FRONT OF HOUSE,      Barneys New York,    4787     12/31/2019        Administrative: $15,000.00         Administrative: $9,000.00     This is a claim for goods
     INC.                 Inc.                                                        Secured: $0.00                   Secured: $0.00      delivered more than twenty days
                                                                                        Priority: $0.00                  Priority: $0.00   prior to the Petition Date or for
                                                                           General Unsecured: $0.00      General Unsecured: $6,000.00      pre-petition services. See
                                                                                   Total: $15,000.00                 Total: $15,000.00     paragraphs 29-30.
14   GC S.R.L.            Barney's, Inc.       492      10/18/2019        Administrative: $92,362.00        Administrative: $36,424.00     This is a claim for goods
                                                                                      Secured: $0.00                   Secured: $0.00      delivered more than twenty days
                                                                                        Priority: $0.00                  Priority: $0.00   prior to the Petition Date or for
                                                                     General Unsecured: $118,365.00 General Unsecured: $174,303.00         pre-petition services. See
                                                                                  Total: $210,727.00                Total: $210,727.00     paragraphs 29-30.
15   INTEX                Barneys New York,    663      9/30/2019        Administrative: $136,400.00              Administrative: $0.00    This is a claim for goods
                          Inc.                                                        Secured: $0.00                   Secured: $0.00      delivered more than twenty days
                                                                                        Priority: $0.00                  Priority: $0.00   prior to the Petition Date or for
                                                                           General Unsecured: $0.00 General Unsecured: $136,400.00         pre-petition services. See
                                                                                  Total: $136,400.00                Total: $136,400.00     paragraphs 29-30.
16   JENNIFER M. TYLER    Barneys New York,    4163     12/16/2019              Administrative: $0.00             Administrative: $0.00    This is a claim with respect to
                          Inc.                                                        Secured: $0.00                   Secured: $0.00      unused gift cards or store credit,
                                                                                      Priority: $92.00                   Priority: $0.00   which is properly classified as a
                                                                           General Unsecured: $0.00        General Unsecured: $92.00       general unsecured claim. See
                                                                                        Total: $92.00                     Total: $92.00    paragraphs 31-34.
17   JON STEVENSON        Barneys New York,    5864      3/9/2020           Administrative: $1,592.82             Administrative: $0.00    This is a claim with respect to
                          Inc.                                                        Secured: $0.00                   Secured: $0.00      returned merchandise, which is
                                                                                        Priority: $0.00                  Priority: $0.00   properly classified as a general
                                                                           General Unsecured: $0.00      General Unsecured: $1,592.82      unsecured claim. See
                                                                                     Total: $1,592.82                 Total: $1,592.82     paragraphs 31-34.
18   JONATHAN DEROSA      Barneys New York,    3028     12/2/2019               Administrative: $0.00             Administrative: $0.00    This is a claim with respect to
                          Inc.                                                        Secured: $0.00                   Secured: $0.00      unused gift cards or store credit,
                                                                                     Priority: $816.16                   Priority: $0.00   which is properly classified as a
                                                                        General Unsecured: $816.16        General Unsecured: $816.16       general unsecured claim. See
                                                                                     Total: $1,632.32                   Total: $816.16     paragraphs 31-34.




                                                                         Page 2 of 4
                      19-36300-cgm         Doc 934      Filed 08/06/20 Entered 08/06/20 20:55:42                       Main Document
                                                                     Pg 35 of 42
                                                      Schedule 3 - Improperly Classified Claims


       Name of Claimant        Debtor Name    Claim #   Date Filed   Current Claim Amounts             Proposed Claim Amounts                  Reason for Objection
19   JOON KIM             Barneys New York,    5357     1/21/2020       Administrative: $1,500.00               Administrative: $0.00    This is a claim with respect to
                          Inc.                                                    Secured: $0.00                     Secured: $0.00      unused gift cards or store credit,
                                                                                    Priority: $0.00                    Priority: $0.00   which is properly classified as a
                                                                       General Unsecured: $0.00        General Unsecured: $1,500.00      general unsecured claim. See
                                                                                 Total: $1,500.00                   Total: $1,500.00     paragraphs 31-34.
20   LINDA LEE            Barneys New York,    2346     11/22/2019          Administrative: $0.00               Administrative: $0.00    This is a claim with respect to
                          Inc.                                                    Secured: $0.00                     Secured: $0.00      unused gift cards or store credit,
                                                                                Priority: $500.00                      Priority: $0.00   which is properly classified as a
                                                                       General Unsecured: $0.00         General Unsecured: $500.00       general unsecured claim. See
                                                                                   Total: $500.00                     Total: $500.00     paragraphs 31-34.
21   MARCUS LEVY          Barneys New York,    3110     12/2/2019           Administrative: $0.00               Administrative: $0.00    This is a claim with respect to
                          Inc.                                                    Secured: $0.00                     Secured: $0.00      unused gift cards or store credit,
                                                                              Priority: $1,000.00                      Priority: $0.00   which is properly classified as a
                                                                       General Unsecured: $0.00        General Unsecured: $1,000.00      general unsecured claim. See
                                                                                 Total: $1,000.00                   Total: $1,000.00     paragraphs 31-34.
22   MICHAEL A. ROGERS    Barneys New York,    2490     11/25/2019          Administrative: $0.00               Administrative: $0.00    This is a claim with respect to
                          Inc.                                                    Secured: $0.00                     Secured: $0.00      unused gift cards or store credit,
                                                                                Priority: $242.55                      Priority: $0.00   which is properly classified as a
                                                                       General Unsecured: $0.00         General Unsecured: $242.55       general unsecured claim. See
                                                                                   Total: $242.55                     Total: $242.55     paragraphs 31-34.
23   NEOUS LIMITED        Barney's, Inc.       727      1/10/2020     Administrative: $62,472.42          Administrative: $17,000.00     This is a claim for goods
                                                                                  Secured: $0.00                     Secured: $0.00      delivered more than twenty days
                                                                                    Priority: $0.00                    Priority: $0.00   prior to the Petition Date or for
                                                                       General Unsecured: $0.00       General Unsecured: $36,050.42      pre-petition services. See
                                                                               Total: $62,472.42                   Total: $53,050.42     paragraphs 29-30.
24   PATRICIA SULLIVAN    Barneys New York,    3023     12/2/2019        Administrative: $224.02                Administrative: $0.00    This is a claim with respect to
                          Inc.                                                    Secured: $0.00                     Secured: $0.00      unused gift cards or store credit,
                                                                                Priority: $224.02                      Priority: $0.00   which is properly classified as a
                                                                       General Unsecured: $0.00         General Unsecured: $224.02       general unsecured claim. See
                                                                                   Total: $448.04                     Total: $224.02     paragraphs 31-34.
25   RICHARD HOFFMAN      Barneys New York,    4300     12/18/2019          Administrative: $0.00               Administrative: $0.00    This is a claim with respect to
                          Inc.                                                    Secured: $0.00                     Secured: $0.00      unused gift cards or store credit,
                                                                                Priority: $163.65                      Priority: $0.00   which is properly classified as a
                                                                       General Unsecured: $0.00         General Unsecured: $163.65       general unsecured claim. See
                                                                                   Total: $163.65                     Total: $163.65     paragraphs 31-34.
26   SECRET SAUCE         Barney's, Inc.       508      10/24/2019    Administrative: $72,000.00                Administrative: $0.00    This is a claim for goods
     PARTNERS, INC.                                                               Secured: $0.00                     Secured: $0.00      delivered more than twenty days
                                                                                    Priority: $0.00                    Priority: $0.00   prior to the Petition Date or for
                                                                       General Unsecured: $0.00       General Unsecured: $72,000.00      pre-petition services. See
                                                                               Total: $72,000.00                   Total: $72,000.00     paragraphs 29-30.
27   STEVE LEE            Barneys New York,    5763     2/28/2020       Administrative: $2,000.00               Administrative: $0.00    This is a claim with respect to
                          Inc.                                                    Secured: $0.00                     Secured: $0.00      returned merchandise, which is
                                                                                    Priority: $0.00                    Priority: $0.00   properly classified as a general
                                                                       General Unsecured: $0.00        General Unsecured: $2,000.00      unsecured claim. See
                                                                                 Total: $2,000.00                   Total: $2,000.00     paragraphs 31-34.




                                                                     Page 3 of 4
                      19-36300-cgm        Doc 934       Filed 08/06/20 Entered 08/06/20 20:55:42                     Main Document
                                                                     Pg 36 of 42
                                                      Schedule 3 - Improperly Classified Claims


       Name of Claimant        Debtor Name    Claim #   Date Filed   Current Claim Amounts           Proposed Claim Amounts                Reason for Objection
28   STROUD, ROBERT       Barneys New York,    3792     12/11/2019          Administrative: $0.00             Administrative: $0.00   This claim seeks payment for
                          Inc.                                                   Secured: $0.00                    Secured: $0.00     accrued vacation time, which is
                                                                             Priority: $12,757.12                   Priority: $0.00   not entitled to priority status.
                                                                       General Unsecured: $0.00     General Unsecured: $12,757.12     See paragraph 29.
                                                                               Total: $12,757.12                 Total: $12,757.12
29   SUNG KIM             Barneys New York,    3612     12/9/2019           Administrative: $0.00             Administrative: $0.00   This is a claim with respect to
                          Inc.                                                   Secured: $0.00                    Secured: $0.00     unused gift cards or store credit,
                                                                                Priority: $597.59                   Priority: $0.00   which is properly classified as a
                                                                       General Unsecured: $0.00       General Unsecured: $597.59      general unsecured claim. See
                                                                                   Total: $597.59                   Total: $597.59    paragraphs 31-34.
30   TAEWAN KIM           Barneys New York,     4        8/7/2019           Administrative: $0.00             Administrative: $0.00   This is a claim for goods
                          Inc.                                                   Secured: $0.00                    Secured: $0.00     delivered more than twenty days
                                                                              Priority: $2,625.00                   Priority: $0.00   prior to the Petition Date or for
                                                                       General Unsecured: $0.00      General Unsecured: $2,625.00     pre-petition services. See
                                                                                Total: $2,625.00                  Total: $2,625.00    paragraphs 29-30.
31   TONG-TENG CHENG      Barneys New York,    4403     12/21/2019          Administrative: $0.00             Administrative: $0.00   This is a claim with respect to
                          Inc.                                                   Secured: $0.00                    Secured: $0.00     unused gift cards or store credit,
                                                                                Priority: $331.52                   Priority: $0.00   which is properly classified as a
                                                                       General Unsecured: $0.00       General Unsecured: $331.52      general unsecured claim. See
                                                                                   Total: $331.52                   Total: $331.52    paragraphs 31-34.
32   WEI SUN              Barneys New York,    2257     11/21/2019          Administrative: $0.00             Administrative: $0.00   This is a claim with respect to
                          Inc.                                                   Secured: $0.00                    Secured: $0.00     unused gift cards or store credit,
                                                                                Priority: $255.95                   Priority: $0.00   which is properly classified as a
                                                                       General Unsecured: $0.00       General Unsecured: $255.95      general unsecured claim. See
                                                                                   Total: $255.95                   Total: $255.95    paragraphs 31-34.


     TOTALS                                                                         $629,899.97                       $619,437.79




                                                                     Page 4 of 4
                      19-36300-cgm         Doc 934         Filed 08/06/20 Entered 08/06/20 20:55:42                         Main Document
                                                                       Pg 37 of 42
                                                          Schedule 4 – Books and Records Claims


      Name of Claimant       Debtor Name          Claim #   Date Filed     Current Claim Amounts             Proposed Claim Amounts                Reason for Objection
1   AT&T CORP. ON        Barney's, Inc.             726     1/10/2020       Administrative: $265,674.53         Administrative: $27,931.43     The amounts alleged to be
    BEHALF OF ITSELF                                                                     Secured: $0.00                    Secured: $0.00      owed in the claim are
    AND ITS AFFILIATES                                                                    Priority: $0.00                    Priority: $0.00   inconsistent with the Wind
                                                                             General Unsecured: $0.00           General Unsecured: $0.00       Down Debtors’ books and
                                                                                     Total: $265,674.53                  Total: $27,931.43     records. See paragraph 35.
2   AT&T MOBILITY, LLC   Barneys New York, Inc.    5143      1/10/2020       Administrative: $55,094.27         Administrative: $47,428.60     The amounts alleged to be
                                                                                         Secured: $0.00                    Secured: $0.00      owed in the claim are
                                                                                          Priority: $0.00                    Priority: $0.00   inconsistent with the Wind
                                                                             General Unsecured: $0.00           General Unsecured: $0.00       Down Debtors’ books and
                                                                                      Total: $55,094.27                  Total: $47,428.60     records. See paragraph 35.
3   COPLEY PLACE         Barneys New York, Inc.    5048      1/8/2020       Administrative: $288,771.98         Administrative: $10,864.93     The amounts alleged to be
    ASSOCIATES, LLC                                                                      Secured: $0.00                    Secured: $0.00      owed in the claim are
                                                                                          Priority: $0.00                    Priority: $0.00   inconsistent with the Wind
                                                                             General Unsecured: $0.00           General Unsecured: $0.00       Down Debtors’ books and
                                                                                     Total: $288,771.98                  Total: $10,864.93     records. See paragraph 35.
4   EULER HERMES N.A.    Barneys New York, Inc.    647       9/13/2019       Administrative: $27,990.00         Administrative: $21,308.23     The amounts alleged to be
    INSURANCE CO.                                                                        Secured: $0.00                    Secured: $0.00      owed in the claim are
    AGENT OF PARK                                                                         Priority: $0.00                    Priority: $0.00   inconsistent with the Wind
    FRAGRANCE LLC                                                        General Unsecured: $95,182.17      General Unsecured: $95,182.17      Down Debtors’ books and
    CLAIM IS 000432991                                                               Total: $123,172.17                Total: $116,490.40      records. See paragraph 35.
5   STAPLES BUSINESS     Barneys New York, Inc.    5885      3/9/2020        Administrative: $92,983.56         Administrative: $74,346.00     The amounts alleged to be
    ADVANTAGE                                                                            Secured: $0.00                    Secured: $0.00      owed in the claim are
                                                                                          Priority: $0.00                    Priority: $0.00   inconsistent with the Wind
                                                                             General Unsecured: $0.00           General Unsecured: $0.00       Down Debtors’ books and
                                                                                      Total: $92,983.56                  Total: $74,346.00     records. See paragraph 35.


    TOTALS                                                                                  $825,696.51                        $277,061.36




                                                                           Page 1 of 1
                                19-36300-cgm               Doc 934            Filed 08/06/20 Entered 08/06/20 20:55:42                                Main Document
                                                                                          Pg 38 of 42
                                                                              Schedule 5 - Multiple Debtor Claims

                                  Claim to be Disallowed                                                                           Remaining Claim                                                    Reasoning
                            Debtor       Claim                                                                            Debtor      Claim
      Name of Claimant       Name           #      Date Filed        Claim Amounts                 Name of Claimant       Name          #       Date Filed        Claim Amounts                       for Objection
1   GA RETAIL, INC., ON   Barneys          30       1/10/2020         Administrative: $0.00      GA RETAIL, INC., ON   Barney's,       731      1/10/2020          Administrative: $0.00      This claim was filed against
    BEHALF OF A           Asia Co.                                          Secured: $0.00       BEHALF OF A           Inc.                                              Secured: $0.00       multiple Wind Down Debtor
    CONTRACTUAL           LLC                                                Priority: $0.00     CONTRACTUAL                                                              Priority: $0.00     entities, or is an identical,
    JOINT VENTURE                                                 General Unsecured: $0.00       JOINT VENTURE                                                 General Unsecured: $0.00       separate claim filed against
    COMPRISED OF                                                               Total: $0.00      COMPRISED OF                                                               Total: $0.00      different Wind Down Debtor
    ITSELF AND TIGER                                                                             ITSELF AND TIGER                                                                             entities. See paragraph 36.
    CAPITAL GROUP, LLC                                                                           CAPITAL GROUP, LLC
2   GA RETAIL, INC., ON   BNY             35       1/10/2020          Administrative: $0.00      GA RETAIL, INC., ON   Barney's,        731     1/10/2020          Administrative: $0.00      This claim was filed against
    BEHALF OF A           Catering,                                         Secured: $0.00       BEHALF OF A           Inc.                                              Secured: $0.00       multiple Wind Down Debtor
    CONTRACTUAL           Inc.                                               Priority: $0.00     CONTRACTUAL                                                              Priority: $0.00     entities, or is an identical,
    JOINT VENTURE                                                 General Unsecured: $0.00       JOINT VENTURE                                                 General Unsecured: $0.00       separate claim filed against
    COMPRISED OF                                                               Total: $0.00      COMPRISED OF                                                               Total: $0.00      different Wind Down Debtor
    ITSELF AND TIGER                                                                             ITSELF AND TIGER                                                                             entities. See paragraph 36.
    CAPITAL GROUP, LLC                                                                           CAPITAL GROUP, LLC
3   GA RETAIL, INC., ON   BNY             38       1/10/2020          Administrative: $0.00      GA RETAIL, INC., ON   Barney's,        731     1/10/2020          Administrative: $0.00      This claim was filed against
    BEHALF OF A           Licensing                                         Secured: $0.00       BEHALF OF A           Inc.                                              Secured: $0.00       multiple Wind Down Debtor
    CONTRACTUAL           Corp.                                              Priority: $0.00     CONTRACTUAL                                                              Priority: $0.00     entities, or is an identical,
    JOINT VENTURE                                                 General Unsecured: $0.00       JOINT VENTURE                                                 General Unsecured: $0.00       separate claim filed against
    COMPRISED OF                                                               Total: $0.00      COMPRISED OF                                                               Total: $0.00      different Wind Down Debtor
    ITSELF AND TIGER                                                                             ITSELF AND TIGER                                                                             entities. See paragraph 36.
    CAPITAL GROUP, LLC                                                                           CAPITAL GROUP, LLC
4   GA RETAIL, INC., ON   Barneys        5144      1/10/2020          Administrative: $0.00      GA RETAIL, INC., ON   Barney's,        731     1/10/2020          Administrative: $0.00      This claim was filed against
    BEHALF OF A           New York,                                         Secured: $0.00       BEHALF OF A           Inc.                                              Secured: $0.00       multiple Wind Down Debtor
    CONTRACTUAL           Inc.                                               Priority: $0.00     CONTRACTUAL                                                              Priority: $0.00     entities, or is an identical,
    JOINT VENTURE                                                 General Unsecured: $0.00       JOINT VENTURE                                                 General Unsecured: $0.00       separate claim filed against
    COMPRISED OF                                                               Total: $0.00      COMPRISED OF                                                               Total: $0.00      different Wind Down Debtor
    ITSELF AND TIGER                                                                             ITSELF AND TIGER                                                                             entities. See paragraph 36.
    CAPITAL GROUP, LLC                                                                           CAPITAL GROUP, LLC
5   NEOUS LIMITED         Barneys        5138      1/10/2020      Administrative: $62,472.42     NEOUS LIMITED         Barney's,        727     1/10/2020      Administrative: $62,472.42     This claim was filed against
                          New York,                                          Secured: $0.00                            Inc.                                               Secured: $0.00      multiple Wind Down Debtor
                          Inc.                                                 Priority: $0.00                                                                              Priority: $0.00   entities, or is an identical,
                                                                  General Unsecured: $0.00                                                                     General Unsecured: $0.00       separate claim filed against
                                                                           Total: $62,472.42                                                                            Total: $62,472.42     different Wind Down Debtor
                                                                                                                                                                                              entities. See paragraph 36.
6   SAPIENT               Barneys         22      10/17/2019          Administrative: $0.00      SAPIENT               Barney's,        477     10/17/2019         Administrative: $0.00      This claim was filed against
    CORPORATION D/B/A     Asia Co.                                          Secured: $0.00       CORPORATION D/B/A     Inc.                                              Secured: $0.00       multiple Wind Down Debtor
    SAPIENT RAZORFISH     LLC                                                Priority: $0.00     SAPIENT RAZORFISH                                                        Priority: $0.00     entities, or is an identical,
                                                                  General Unsecured: $0.00                                                                     General Unsecured: $0.00       separate claim filed against
                                                                               Total: $0.00                                                                                 Total: $0.00      different Wind Down Debtor
                                                                                                                                                                                              entities. See paragraph 36.
7   SAPIENT               Barneys         24      12/13/2019    Administrative: $1,225,000.00    SAPIENT               Barney's,        608     12/13/2019   Administrative: $1,225,000.00    This claim was filed against
    CORPORATION D/B/A     Asia Co.                                          Secured: $0.00       CORPORATION D/B/A     Inc.                                              Secured: $0.00       multiple Wind Down Debtor
    SAPIENT RAZORFISH     LLC                                                Priority: $0.00     SAPIENT RAZORFISH                                                        Priority: $0.00     entities, or is an identical,
                                                                  General Unsecured: $0.00                                                                     General Unsecured: $0.00       separate claim filed against
                                                                      Total: $1,225,000.00                                                                         Total: $1,225,000.00       different Wind Down Debtor
                                                                                                                                                                                              entities. See paragraph 36.
8   SAPIENT               BNY             25      10/17/2019          Administrative: $0.00      SAPIENT               Barney's,        477     10/17/2019         Administrative: $0.00      This claim was filed against
    CORPORATION D/B/A     Licensing                                         Secured: $0.00       CORPORATION D/B/A     Inc.                                              Secured: $0.00       multiple Wind Down Debtor
    SAPIENT RAZORFISH     Corp.                                              Priority: $0.00     SAPIENT RAZORFISH                                                        Priority: $0.00     entities, or is an identical,
                                                                  General Unsecured: $0.00                                                                     General Unsecured: $0.00       separate claim filed against
                                                                               Total: $0.00                                                                                 Total: $0.00      different Wind Down Debtor
                                                                                                                                                                                              entities. See paragraph 36.




                                                                                                   Page 1 of 2
                                19-36300-cgm              Doc 934             Filed 08/06/20 Entered 08/06/20 20:55:42                              Main Document
                                                                                          Pg 39 of 42
                                                                              Schedule 5 - Multiple Debtor Claims

                                  Claim to be Disallowed                                                                         Remaining Claim                                                   Reasoning
                             Debtor      Claim                                                                          Debtor      Claim
       Name of Claimant      Name           #      Date Filed        Claim Amounts                Name of Claimant      Name          #       Date Filed        Claim Amounts                      for Objection
9    SAPIENT              BNY              26      10/17/2019         Administrative: $0.00     SAPIENT              Barney's,       477     10/17/2019          Administrative: $0.00     This claim was filed against
     CORPORATION D/B/A    Catering,                                         Secured: $0.00      CORPORATION D/B/A    Inc.                                              Secured: $0.00      multiple Wind Down Debtor
     SAPIENT RAZORFISH    Inc.                                               Priority: $0.00    SAPIENT RAZORFISH                                                       Priority: $0.00    entities, or is an identical,
                                                                  General Unsecured: $0.00                                                                   General Unsecured: $0.00      separate claim filed against
                                                                               Total: $0.00                                                                               Total: $0.00     different Wind Down Debtor
                                                                                                                                                                                           entities. See paragraph 36.
10   SAPIENT              BNY             28      12/13/2019    Administrative: $1,225,000.00   SAPIENT              Barney's,        608     12/13/2019   Administrative: $1,225,000.00   This claim was filed against
     CORPORATION D/B/A    Catering,                                         Secured: $0.00      CORPORATION D/B/A    Inc.                                              Secured: $0.00      multiple Wind Down Debtor
     SAPIENT RAZORFISH    Inc.                                               Priority: $0.00    SAPIENT RAZORFISH                                                       Priority: $0.00    entities, or is an identical,
                                                                  General Unsecured: $0.00                                                                   General Unsecured: $0.00      separate claim filed against
                                                                      Total: $1,225,000.00                                                                       Total: $1,225,000.00      different Wind Down Debtor
                                                                                                                                                                                           entities. See paragraph 36.
11   SAPIENT              BNY             28      12/13/2019    Administrative: $1,225,000.00   SAPIENT              Barney's,        608     12/13/2019   Administrative: $1,225,000.00   This claim was filed against
     CORPORATION D/B/A    Licensing                                         Secured: $0.00      CORPORATION D/B/A    Inc.                                              Secured: $0.00      multiple Wind Down Debtor
     SAPIENT RAZORFISH    Corp.                                              Priority: $0.00    SAPIENT RAZORFISH                                                       Priority: $0.00    entities, or is an identical,
                                                                  General Unsecured: $0.00                                                                   General Unsecured: $0.00      separate claim filed against
                                                                      Total: $1,225,000.00                                                                       Total: $1,225,000.00      different Wind Down Debtor
                                                                                                                                                                                           entities. See paragraph 36.
12   SAPIENT              Barneys         987     10/17/2019          Administrative: $0.00     SAPIENT              Barney's,        477     10/17/2019         Administrative: $0.00     This claim was filed against
     CORPORATION D/B/A    New York,                                         Secured: $0.00      CORPORATION D/B/A    Inc.                                              Secured: $0.00      multiple Wind Down Debtor
     SAPIENT RAZORFISH    Inc.                                               Priority: $0.00    SAPIENT RAZORFISH                                                       Priority: $0.00    entities, or is an identical,
                                                                  General Unsecured: $0.00                                                                   General Unsecured: $0.00      separate claim filed against
                                                                               Total: $0.00                                                                               Total: $0.00     different Wind Down Debtor
                                                                                                                                                                                           entities. See paragraph 36.
13   SAPIENT              Barneys        3877     12/13/2019    Administrative: $1,225,000.00   SAPIENT              Barney's,        608     12/13/2019   Administrative: $1,225,000.00   This claim was filed against
     CORPORATION D/B/A    New York,                                         Secured: $0.00      CORPORATION D/B/A    Inc.                                              Secured: $0.00      multiple Wind Down Debtor
     SAPIENT RAZORFISH    Inc.                                               Priority: $0.00    SAPIENT RAZORFISH                                                       Priority: $0.00    entities, or is an identical,
                                                                  General Unsecured: $0.00                                                                   General Unsecured: $0.00      separate claim filed against
                                                                      Total: $1,225,000.00                                                                       Total: $1,225,000.00      different Wind Down Debtor
                                                                                                                                                                                           entities. See paragraph 36.
14   ZURICH AMERICAN      Barneys         29       1/10/2020    Administrative: $411,913.00     ZURICH AMERICAN      Barney's,        719     1/10/2020    Administrative: $411,913.00     This claim was filed against
     INSURANCE            Asia Co.                                           Secured: $0.00     INSURANCE            Inc.                                               Secured: $0.00     multiple Wind Down Debtor
     COMPANY,             LLC                                                 Priority: $0.00   COMPANY,                                                                 Priority: $0.00   entities, or is an identical,
     AMERICAN ZURICH                                             General Unsecured: $0.00       AMERICAN ZURICH                                             General Unsecured: $0.00       separate claim filed against
     INSURANCE                                                           Total: $411,913.00     INSURANCE                                                           Total: $411,913.00     different Wind Down Debtor
     COMPANY                                                                                    COMPANY                                                                                    entities. See paragraph 36.
15   ZURICH AMERICAN      BNY             33       1/10/2020    Administrative: $411,913.00     ZURICH AMERICAN      Barney's,        719     1/10/2020    Administrative: $411,913.00     This claim was filed against
     INSURANCE            Catering,                                          Secured: $0.00     INSURANCE            Inc.                                               Secured: $0.00     multiple Wind Down Debtor
     COMPANY,             Inc.                                                Priority: $0.00   COMPANY,                                                                 Priority: $0.00   entities, or is an identical,
     AMERICAN ZURICH                                             General Unsecured: $0.00       AMERICAN ZURICH                                             General Unsecured: $0.00       separate claim filed against
     INSURANCE                                                           Total: $411,913.00     INSURANCE                                                           Total: $411,913.00     different Wind Down Debtor
     COMPANY                                                                                    COMPANY                                                                                    entities. See paragraph 36.
16   ZURICH AMERICAN      BNY             37       1/10/2020    Administrative: $411,913.00     ZURICH AMERICAN      Barney's,        719     1/10/2020    Administrative: $411,913.00     This claim was filed against
     INSURANCE            Licensing                                          Secured: $0.00     INSURANCE            Inc.                                               Secured: $0.00     multiple Wind Down Debtor
     COMPANY,             Corp.                                               Priority: $0.00   COMPANY,                                                                 Priority: $0.00   entities, or is an identical,
     AMERICAN ZURICH                                             General Unsecured: $0.00       AMERICAN ZURICH                                             General Unsecured: $0.00       separate claim filed against
     INSURANCE                                                           Total: $411,913.00     INSURANCE                                                           Total: $411,913.00     different Wind Down Debtor
     COMPANY                                                                                    COMPANY                                                                                    entities. See paragraph 36.
17   ZURICH AMERICAN      Barneys        5121      1/10/2020    Administrative: $411,913.00     ZURICH AMERICAN      Barney's,        719     1/10/2020    Administrative: $411,913.00     This claim was filed against
     INSURANCE            New York,                                          Secured: $0.00     INSURANCE            Inc.                                               Secured: $0.00     multiple Wind Down Debtor
     COMPANY,             Inc.                                                Priority: $0.00   COMPANY,                                                                 Priority: $0.00   entities, or is an identical,
     AMERICAN ZURICH                                             General Unsecured: $0.00       AMERICAN ZURICH                                             General Unsecured: $0.00       separate claim filed against
     INSURANCE                                                           Total: $411,913.00     INSURANCE                                                           Total: $411,913.00     different Wind Down Debtor
     COMPANY                                                                                    COMPANY                                                                                    entities. See paragraph 36.


     TOTALS                                                                   $6,610,124.42                                                                              $6,610,124.42

                                                                                                  Page 2 of 2
                                19-36300-cgm                 Doc 934          Filed 08/06/20 Entered 08/06/20 20:55:42                              Main Document
                                                                                         Pg 40 of 42
                                                                                 Schedule 6 – Duplicate Claims

                                  Claim to be Disallowed                                                                           Remaining Claim                                                    Reasoning
                           Debtor     Claim                                                                              Debtor     Claim
      Name of Claimant     Name         #       Date Filed           Claim Amounts                  Name of Claimant     Name         #      Date Filed           Claim Amounts                       for Objection
1   CARLSBAD             Barneys       803      10/9/2019               Administrative: $0.00     CARLSBAD             Barneys      4436    12/23/2019               Administrative: $0.00     This claim is a duplicate
    PREMIUM OUTLETS,     New York,                                           Secured: $0.00       PREMIUM OUTLETS,     New York,                                          Secured: $0.00       of, amended by, or
    LLC F/K/A CPG        Inc.                                               Priority: $100.00     LLC F/K/A CPG        Inc.                                                 Priority: $0.00    superseded by, claim(s)
    CARLSBAD                                                  General Unsecured: $83,169.76       CARLSBAD                                                General Unsecured: $853,454.18       that have already been
    HOLDINGS LLC                                                           Total: $83,269.76      HOLDINGS LLC                                                         Total: $853,454.18      filed. See paragraph 37.

2   EULER HERMES N.A.    Barneys       758      10/3/2019          Administrative: $8,596.61      EULER HERMES N.A.    Barney's,     255     10/3/2019          Administrative: $8,596.61      This claim is a duplicate
    INSURANCE CO.        New York,                                           Secured: $0.00       INSURANCE CO.        Inc.                                               Secured: $0.00       of, amended by, or
    AGENT OF MTLR        Inc.                                                  Priority: $0.00    AGENT OF MTLR                                                             Priority: $0.00    superseded by, claim(s)
    CORP.                                                     General Unsecured: $25,082.71       CORP.                                                    General Unsecured: $25,082.71       that have already been
                                                                           Total: $33,679.32                                                                            Total: $33,679.32      filed. See paragraph 37.

3   FACTORY S.R.L.       Barneys       984     10/17/2019         Administrative: $152,425.20     FACTORY S.R.L.       Barneys      5016      1/7/2020          Administrative: $17,103.99     This claim is a duplicate
                         New York,                                             Secured: $0.00                          New York,                                           Secured: $0.00      of, amended by, or
                         Inc.                                                   Priority: $0.00                        Inc.                                                  Priority: $0.00   superseded by, claim(s)
                                                                   General Unsecured: $0.00                                                                     General Unsecured: $0.00       that have already been
                                                                                   Total: $0.00                                                                          Total: $17,103.99     filed. See paragraph 37.

4   FACTORY S.R.L.       Barneys      1027     10/24/2019         Administrative: $17,103.99      FACTORY S.R.L.       Barneys      5016      1/7/2020          Administrative: $17,103.99     This claim is a duplicate
                         New York,                                           Secured: $0.00                            New York,                                           Secured: $0.00      of, amended by, or
                         Inc.                                                  Priority: $0.00                         Inc.                                                  Priority: $0.00   superseded by, claim(s)
                                                             General Unsecured: $135,321.21                                                                     General Unsecured: $0.00       that have already been
                                                                          Total: $152,425.20                                                                             Total: $17,103.99     filed. See paragraph 37.

5   FEDEX CORPORATE      Barney's,     716      1/10/2020       Administrative: $1,090,057.18     FEDEX CORPORATE      Barney's,     736     1/10/2020         Administrative: $743,575.69     This claim is a duplicate
    SERVICES, INC.       Inc.                                                  Secured: $0.00     SERVICES, INC.       Inc.                                                 Secured: $0.00     of, amended by, or
                                                                                Priority: $0.00                                                                              Priority: $0.00   superseded by, claim(s)
                                                                  General Unsecured: $0.00                                                                      General Unsecured: $0.00       that have already been
                                                                         Total: $1,090,057.18                                                                           Total: $743,575.69     filed. See paragraph 37.

6   FEDEX CORPORATE      Barneys      4873     11/19/2019       Administrative: $1,090,057.18     FEDEX CORPORATE      Barney's,     736     1/10/2020         Administrative: $743,575.69     This claim is a duplicate
    SERVICES, INC.       New York,                                             Secured: $0.00     SERVICES, INC.       Inc.                                                 Secured: $0.00     of, amended by, or
                         Inc.                                                   Priority: $0.00                                                                              Priority: $0.00   superseded by, claim(s)
                                                                  General Unsecured: $0.00                                                                      General Unsecured: $0.00       that have already been
                                                                         Total: $1,090,057.18                                                                           Total: $743,575.69     filed. See paragraph 37.

7   GC S.R.L.            Barney's,     678      1/7/2020           Administrative: $92,362.00     GC SRL               Barney's,     492     10/18/2019        Administrative: $92,362.00      This claim is a duplicate
                         Inc.                                                 Secured: $0.00                           Inc.                                               Secured: $0.00       of, amended by, or
                                                                                Priority: $0.00                                                                             Priority: $0.00    superseded by, claim(s)
                                                                   General Unsecured: $0.00                                                               General Unsecured: $118,365.00       that have already been
                                                                            Total: $92,362.00                                                                          Total: $210,727.00      filed. See paragraph 37.

8   GC S.R.L.            Barneys       835     10/11/2019              Administrative: $0.00      GC SRL               Barney's,     492     10/18/2019        Administrative: $92,362.00      This claim is a duplicate
                         New York,                                           Secured: $0.00                            Inc.                                               Secured: $0.00       of, amended by, or
                         Inc.                                                 Priority: $0.00                                                                               Priority: $0.00    superseded by, claim(s)
                                                                   General Unsecured: $0.00                                                               General Unsecured: $118,365.00       that have already been
                                                                                Total: $0.00                                                                           Total: $210,727.00      filed. See paragraph 37.

9   GLOBAL               Barneys      4514     12/24/2019            Administrative: $277.50      GLOBAL               Barneys      3895     12/13/2019           Administrative: $277.50      This claim is a duplicate
    TECHNOLOGY           New York,                                           Secured: $0.00       TECHNOLOGY           New York,                                          Secured: $0.00       of, amended by, or
    GROUP, INC. D/B/A    Inc.                                                 Priority: $0.00     GROUP, INC. D/B/A    Inc.                                                Priority: $0.00     superseded by, claim(s)
    SOPHELLE                                                       General Unsecured: $0.00       SOPHELLE                                                      General Unsecured: $0.00       that have already been
                                                                              Total: $277.50                                                                               Total: $277.50      filed. See paragraph 37.




                                                                                                    Page 1 of 3
                                 19-36300-cgm                 Doc 934          Filed 08/06/20 Entered 08/06/20 20:55:42                              Main Document
                                                                                          Pg 41 of 42
                                                                                  Schedule 6 – Duplicate Claims

                                   Claim to be Disallowed                                                                           Remaining Claim                                                    Reasoning
                            Debtor     Claim                                                                              Debtor     Claim
       Name of Claimant     Name         #       Date Filed          Claim Amounts                   Name of Claimant     Name         #      Date Filed          Claim Amounts                        for Objection
10   JEONGAH KIM          Barneys      3410      12/6/2019             Administrative: $86.96      JEONGAH KIM          Barneys      3050     12/2/2019             Administrative: $86.96      This claim is a duplicate
                          New York,                                           Secured: $0.00                            New York,                                          Secured: $0.00       of, amended by, or
                          Inc.                                                 Priority: $0.00                          Inc.                                                Priority: $0.00     superseded by, claim(s)
                                                                    General Unsecured: $0.00                                                                     General Unsecured: $0.00       that have already been
                                                                                Total: $86.96                                                                                Total: $86.96      filed. See paragraph 37.

11   MULESOFT LLC         Barney's,     711      1/9/2020           Administrative: $79,463.83     MULESOFT LLC         Barney's,     715      1/9/2020         Administrative: $79,463.83      This claim is a duplicate
                          Inc.                                                 Secured: $0.00                           Inc.                                               Secured: $0.00       of, amended by, or
                                                                                 Priority: $0.00                                                                             Priority: $0.00    superseded by, claim(s)
                                                                    General Unsecured: $0.00                                                               General Unsecured: $116,511.16       that have already been
                                                                             Total: $79,463.83                                                                          Total: $195,974.99      filed. See paragraph 37.

12   MULESOFT, INC.       Barney's,     325     10/15/2019         Administrative: $96,108.28      MULESOFT LLC         Barney's,     715      1/9/2020         Administrative: $79,463.83      This claim is a duplicate
                          Inc.                                                Secured: $0.00                            Inc.                                                Secured: $0.00      of, amended by, or
                                                                                Priority: $0.00                                                                              Priority: $0.00    superseded by, claim(s)
                                                               General Unsecured: $99,866.71                                                                General Unsecured: $116,511.16      that have already been
                                                                           Total: $195,974.99                                                                                                   filed. See paragraph 37.
                                                                                                                                                                        Total: $195,974.99
13   NEOUS LIMITED        Barney's,     485     10/17/2019         Administrative: $26,123.11      NEOUS LIMITED        Barney's,     727     1/10/2020          Administrative: $62,472.42     This claim is a duplicate
                          Inc.                                                Secured: $0.00                            Inc.                                                Secured: $0.00      of, amended by, or
                                                                                Priority: $0.00                                                                               Priority: $0.00   superseded by, claim(s)
                                                               General Unsecured: $53,815.89                                                                     General Unsecured: $0.00       that have already been
                                                                            Total: $79,939.00                                                                             Total: $62,472.42     filed. See paragraph 37.

14   NEOUS LIMITED        Barneys      1002     10/17/2019         Administrative: $26,123.11      NEOUS LIMITED        Barney's,     727     1/10/2020          Administrative: $62,472.42     This claim is a duplicate
                          New York,                                           Secured: $0.00                            Inc.                                                Secured: $0.00      of, amended by, or
                          Inc.                                                  Priority: $0.00                                                                               Priority: $0.00   superseded by, claim(s)
                                                               General Unsecured: $53,815.89                                                                     General Unsecured: $0.00       that have already been
                                                                            Total: $79,939.00                                                                             Total: $62,472.42     filed. See paragraph 37.

15   NEOUS LIMITED        Barneys      5139      1/10/2020              Administrative: $0.00      NEOUS LIMITED        Barney's,     727     1/10/2020          Administrative: $62,472.42     This claim is a duplicate
                          New York,                                           Secured: $0.00                            Inc.                                                Secured: $0.00      of, amended by, or
                          Inc.                                                 Priority: $0.00                                                                                Priority: $0.00   superseded by, claim(s)
                                                                    General Unsecured: $0.00                                                                     General Unsecured: $0.00       that have already been
                                                                                 Total: $0.00                                                                             Total: $62,472.42     filed. See paragraph 37.

16   SALESFORCE.COM,      Barney's,     324     10/15/2019        Administrative: $116,765.05      SALESFORCE.COM,      Barney's,     504     1/27/2020         Administrative: $33,816.12      This claim is a duplicate
     INC.                 Inc.                                                 Secured: $0.00      INC.                 Inc.                                                Secured: $0.00      of, amended by, or
                                                                                Priority: $0.00                                                                              Priority: $0.00    superseded by, claim(s)
                                                               General Unsecured: $28,843.16                                                                General Unsecured: $111,792.09      that have already been
                                                                           Total: $145,608.21                                                                           Total: $145,608.21      filed. See paragraph 37.

17   SALESFORCE.COM,      Barney's,     663      1/6/2020           Administrative: $26,257.22     SALESFORCE.COM,      Barney's,     504     1/27/2020         Administrative: $33,816.12      This claim is a duplicate
     INC.                 Inc.                                                 Secured: $0.00      INC.                 Inc.                                                Secured: $0.00      of, amended by, or
                                                                                 Priority: $0.00                                                                             Priority: $0.00    superseded by, claim(s)
                                                                    General Unsecured: $0.00                                                                General Unsecured: $111,792.09      that have already been
                                                                             Total: $26,257.22                                                                          Total: $145,608.21      filed. See paragraph 37.

18   SALESFORCE.COM,      Barney's,     754      1/27/2020           Administrative: $7,558.90     SALESFORCE.COM,      Barney's,     504     1/27/2020         Administrative: $33,816.12      This claim is a duplicate
     INC.                 Inc.                                                 Secured: $0.00      INC.                 Inc.                                                Secured: $0.00      of, amended by, or
                                                                                 Priority: $0.00                                                                             Priority: $0.00    superseded by, claim(s)
                                                                    General Unsecured: $0.00                                                                General Unsecured: $111,792.09      that have already been
                                                                              Total: $7,558.90                                                                          Total: $145,608.21      filed. See paragraph 37.




                                                                                                     Page 2 of 3
                                19-36300-cgm                 Doc 934       Filed 08/06/20 Entered 08/06/20 20:55:42                             Main Document
                                                                                      Pg 42 of 42
                                                                              Schedule 6 – Duplicate Claims

                                  Claim to be Disallowed                                                                       Remaining Claim                                              Reasoning
                           Debtor     Claim                                                                          Debtor     Claim
      Name of Claimant     Name         #       Date Filed       Claim Amounts                  Name of Claimant     Name         #      Date Filed    Claim Amounts                        for Objection
19   SONIA AMIN          Barneys      5219      1/13/2020          Administrative: $89.80      SONIA AMIN          Barneys      1436    11/13/2019       Administrative: $89.80      This claim is a duplicate
                         New York,                                        Secured: $0.00                           New York,                                    Secured: $0.00       of, amended by, or
                         Inc.                                              Priority: $0.00                         Inc.                                          Priority: $0.00     superseded by, claim(s)
                                                                General Unsecured: $0.00                                                              General Unsecured: $0.00       that have already been
                                                                            Total: $89.80                                                                         Total: $89.80      filed. See paragraph 37.

20   STEVE LEE           Barneys      3840     12/12/2019        Administrative: $2,000.00     STEVE LEE           Barneys      5763     2/28/2020     Administrative: $2,000.00     This claim is a duplicate
                         New York,                                         Secured: $0.00                          New York,                                     Secured: $0.00      of, amended by, or
                         Inc.                                                Priority: $0.00                       Inc.                                            Priority: $0.00   superseded by, claim(s)
                                                                General Unsecured: $0.00                                                              General Unsecured: $0.00       that have already been
                                                                          Total: $2,000.00                                                                      Total: $2,000.00     filed. See paragraph 37.



     TOTALS                                                                 $3,159,046.05                                                                         $3,848,592.99




                                                                                                 Page 3 of 3
